EXECUTION VERSION
THIRD AMENDMENT
THIRD AMENDMENT (this “Third Amendment”), dated as of June 30, 2020 (the “Third
Amendment Effective Date”), to the Credit Agreement, dated as of July 18, 2013
(as amended by the First Amendment, dated as of October 20, 2014, the Second
Amendment, dated as of July 18, 2017, and as further amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”; the Credit
Agreement, as modified by the Third Amendment, the “Amended Credit Agreement”),
among M/I HOMES, INC., an Ohio corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time party thereto
(the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”), and the other agents party thereto.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain extensions of credit to the Borrower;


WHEREAS, the Borrower has requested that the Credit Agreement be amended to (i)
extend the termination date applicable to the commitments to extend credit
thereunder and (ii) make certain other modifications as set forth herein;

WHEREAS, Section 10.1 of the Credit Agreement permits the Borrower to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Required Lenders and each affected Lender, to (i) extend the expiration date of
any Lender’s Commitment and (ii) extend the final maturity date of any Loan;


WHEREAS, certain Lenders have agreed to extend the maturity date of their
existing Commitments (such Lenders, the “Third Amendment Extending Lenders”,
such extended existing Commitments, the “Extended Commitments”, and any Lender
other than a Third Amendment Extending Lender, a “Third Amendment Non-Extending
Lender”);


WHEREAS, the Borrower, the Administrative Agent and the Lenders are willing to
agree to this Third Amendment and the Amended Credit Agreement on the terms set
forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
hereinafter set forth, the parties hereto agree as follows:


SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Amended Credit Agreement and used herein shall have the meanings given to them
in the Amended Credit Agreement.
SECTION 2.Amendments.
(a) Credit Agreement. The Credit Agreement is hereby amended as of the Third
Amendment Effective Date to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
SECTION 3.Effectiveness. The amendments set forth in this Third Amendment shall
become effective as of the Third Amendment Effective Date, subject to the
satisfaction of the following conditions precedent:



--------------------------------------------------------------------------------





(a) Third Amendment. The Administrative Agent shall have received (i) this Third
Amendment, executed and delivered by the Borrower and each Lender, which shall
be in full force and effect and (ii) the Reaffirmation Agreement, executed and
delivered by each Guarantor, which shall be in full force and effect.
(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel to the
Administrative Agent) on or before the Third Amendment Effective Date.
(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received the following
supporting documents with respect to the Borrower and the other Loan Parties:
(i) a copy of its certificate or articles of incorporation, formation or
organization or certificate of limited partnership (as applicable), certified as
of a date reasonably close to the Third Amendment Effective Date to be a true
and accurate copy by the Secretary of State (or similar Governmental Authority)
of its state of incorporation or formation; (ii) a certificate of that Secretary
of State (or similar Governmental Authority), dated as of a date reasonably
close to the Third Amendment Effective Date, as to its existence and (if
available) good standing; (iii) a copy of its regulations or by-laws,
partnership agreement, or operating agreement or limited liability company
agreement (as applicable), certified by its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable) to be a
true and accurate copy of its regulations or by-laws, partnership agreement, or
operating agreement or limited liability company agreement (as applicable) in
effect on the Third Amendment Effective Date; (iv) a certificate of its
secretary or assistant secretary, general partner, manager or other appropriate
Person (as applicable), as to the incumbency and signatures of its officers or
other Persons who have executed any documents on behalf of such Loan Party in
connection with the transactions contemplated by this Third Amendment and the
Amended Credit Agreement; (v) a copy of resolutions of its board of directors or
the executive committee of the board of directors, certified by its secretary or
assistant secretary to be a true and accurate copy of resolutions duly adopted
by such board of directors or the executive committee of the board of directors,
or other appropriate resolutions or consents of its general partner, manager or
members certified by its secretary, assistant secretary, general partner or
manager (as applicable) to be true and correct copies thereof duly adopted,
approved or otherwise delivered by its general partner, manager or members (to
the extent necessary and applicable), each of which is certified to be in full
force and effect on the Third Amendment Effective Date, authorizing the
execution and delivery by it of this Third Amendment and any Notes, the
Reaffirmation Agreement and other Loan Documents delivered on the Third
Amendment Effective Date to which it is a party and the performance by it of all
its obligations thereunder and under the Amended Credit Agreement; and (vi) such
additional supporting documents and other information with respect to its
operations and affairs as the Administrative Agent may reasonably request.
(d) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the Lenders, a favorable legal opinion of Vorys, Sater, Seymour and
Pease LLP, counsel to the Borrower and the other Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to the Loan Documents as the Administrative Agent may
reasonably require.
(e) Representations and Warranties; No Defaults. The Administrative Agent shall
have received certificates, signed by a duly authorized officer of the Borrower,
stating that: (i) the representations and warranties of the Borrower contained
in Section 4 of the Amended Credit Agreement are correct and accurate in all
material respects on and as of the Third Amendment Effective Date (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were correct and accurate in
all material respects as of such earlier date), provided, that, to the extent
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect, such representation is true and correct in
all respects, and (ii) no
        2



--------------------------------------------------------------------------------



event has occurred and is continuing which constitutes an Event of Default or
Default under the Amended Credit Agreement as of the Third Amendment Effective
Date, or after giving effect to any extension of credit on the Third Amendment
Effective Date.
(f) Compliance Certificate; Borrowing Base Certificate. Delivery of (i) a
Compliance Certificate, substantially in the form of Exhibit B to the Amended
Credit Agreement, as of March 31, 2020, and (ii) a Borrowing Base Certificate,
substantially in the form of Exhibit C to the Amended Credit Agreement, as of
March 31, 2020.
(g) Patriot Act; Beneficial Ownership Certification. The Administrative Agent
shall have received, (i) not later than 5 days prior to the Third Amendment
Effective Date (or such later date as shall be acceptable to it), all
documentation and other information about the Borrower and the other Loan
Parties as had been reasonably requested in writing at least 10 days prior to
the Third Amendment Effective Date (or such later date as shall be acceptable to
the Borrower) by the Administrative Agent or any Lender that it reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations including, without
limitation, the Patriot Act and, if required, an executed Beneficial Ownership
Certification.
(h) Additional Documents. The Administrative Agent shall have received such
other agreements, instruments and documents as the Administrative Agent, its
counsel or any Lender may reasonably request.
SECTION 4.Consent to Extension of the Termination Date. As of the Third
Amendment Effective Date, the Termination Date with respect to the Commitments
of the Third Amendment Extending Lenders is hereby extended to July 18, 2023.
The Termination Date with respect to the Commitments of the Third Amendment
Non-Extending Lenders (the “Original Termination Date”), if any, shall remain
unchanged; provided, that any Third Amendment Non-Extending Lender may, by
written notice to the Administrative Agent and the Borrower no later than 30
Business Days prior to the Original Termination Date, become a Third Amendment
Extending Lender and convert its entire existing Commitment to an Extended
Commitment.
SECTION 5.Effect of Amendment.
(a)  Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. Nothing in this Third
Amendment shall be deemed to be a novation of any obligations under the Credit
Agreement or any other Loan Document.
(b) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This Third
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).




        3



--------------------------------------------------------------------------------





SECTION 6.General.
(a) GOVERNING LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this Third
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.
(c)  Counterparts. This Third Amendment may be executed by one or more of the
parties to this Third Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Third Amendment
by email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
(d) Headings. The headings of this Third Amendment are used for convenience of
reference only, are not part of this Third Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Third
Amendment.
[remainder of page intentionally left blank]
        4




--------------------------------------------------------------------------------

        
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.
M/I HOMES, INC., as Borrower
By: /s/ Kevin C. Hake
Name: Kevin C. Hake
Title:  Senior Vice President and Treasurer



































































[Third Amendment to M/I Homes Credit Agreement]

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By: /s/ J. Richard Litton
Name: J. Richard Litton
Title:  Senior Vice President






Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ J. Richard Litton
 Name: J. Richard Litton
 Title:  Senior Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.









Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



Associated Bank, National Association, as a Lender




By:  /s/ Andrew Roberts
 Name: Andrew Roberts
 Title: SVP








Lenders should check only ONE of the following boxes:


X Indicates consent to this Third Amendment only – no extension of existing
Commitments.




Indicates consent to this Third Amendment AND approval to convert its entire
existing  Commitment to an Extended Commitment.





























Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender




By:  /s/ Michael Vondriska
 Name: Michael Vondriska
 Title: Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.

















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



COMERICA BANK, as a Lender




By:  /s/ Charles Weddell
 Name: Charles Weddell
 Title: Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.









Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



Fifth Third Bank, National Association, as a Lender


By:  /s/ Ted Smith
 Name: Ted Smith
 Title: Senior Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.









Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



Flagstar Bank, FSB, a federal chartered savings bank, as a Lender


By:  /s/ Drew Szilagyi
 Name: Drew Szilagyi
 Title: Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.



















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



The Huntington National Bank, as a Lender




By:  /s/ Rebecca Stirnkorb
 Name: Rebecca Stirnkorb
 Title: Assistant Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.

















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A., as a Lender




By:  /s/ Nadeige Dang
 Name: Nadeige Dang
 Title: Executive Director








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.



















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



Regions Bank, as a Lender




By:  /s/ Daniel Blazei
 Name: Daniel Blazei
 Title: Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.



















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



Texas Capital Bank, N.A., as a Lender




By:  /s/ Misty Lieb-Bannatyne
 Name: Misty Lieb-Bannatyne
 Title: Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.

















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agent / JLA and as a Lender




By:  /s/ Leonard E. Olsavsky
 Name: Leonard E. Olsavsky
 Title: Senior Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.















Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as a Lender




By:  /s/ Bret Sumner
 Name: Bret Sumner
 Title: Vice President








Lenders should check only ONE of the following boxes:


        Indicates consent to this Third Amendment only – no extension of
existing Commitments.




        Indicates consent to this Third Amendment AND approval to convert its
entire existing X Commitment to an Extended Commitment.


























Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------



EXHIBIT A


AMENDED CREDIT AGREEMENT


[See attached.]




















































































        



--------------------------------------------------------------------------------



$475,000,000500,000,000
CREDIT AGREEMENT
among
M/I HOMES, INC., as Borrower,
and
The Several Lenders from Time to Time Parties Hereto,
and
PNC BANK, NATIONAL ASSOCIATION,
as Swingline Lender, an Issuing Lender and Administrative Agent
and
CITIBANK, N.A.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
COMERICA BANK
and
THE HUNTINGTON NATIONAL BANK,
as Co-Documentation Agents
Dated as of July 18, 2013
as Amended by the First Amendment, Dated as of October 20, 2014, and
as further Amended by the Second Amendment, Dated as of July 18, 2017, and
as further Amended by the Third Amendment, Dated as of June 30, 2020



PNC CAPITAL MARKETS LLC,
CITIGROUP GLOBAL MARKETSCITIBANK, INC.A.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------



TABLE OF CONTENTS
SECTIONSECTION 1. DEFINITIONS 16
1.1 Defined Terms 16
1.2 Other Definitional Provisions 2534
1.3 LIBOR Notification 34
SECTIONSECTION 2. AMOUNT AND TERMS OF COMMITMENTS 2634
2.1 Commitments 2634
2.2 Procedure for Revolving Loan Borrowing 2635
2.3 Swingline Commitment 2735
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans 2735
2.5 Commitment Fees, etc. 2837
2.6 Termination or Reduction of Commitments 2937
2.7 Optional Prepayments 2937
2.8 Mandatory Prepayments 2938
2.9 [Reserved] 2938
2.10 [Reserved] 3038
2.11 Interest Rates and Payment Dates 3038
2.12 Computation of Interest and Fees 3038
2.13 Inability to Determine Interest Rate 3039
2.14 Pro Rata Treatment and Payments 3140
2.15 Requirements of Law 3241
2.16 Taxes 3342
2.17 [Reserved] 3645
2.18 Change of Lending Office 3645
2.19 Replacement of Lenders 3646
2.20 Defaulting Lenders 3746
2.21 Increase in Commitments 3949
2.22 Extension of Termination Date 4049
SECTIONSECTION 3. LETTERS OF CREDIT 4151
3.1 L/C Commitment 4151
3.2 Procedure for Issuance of Letter of Credit 4252
3.3 Fees and Other Charges 4252
3.4 L/C Participations 4252
i

--------------------------------------------------------------------------------



3.5 Reimbursement Obligation of the Borrower 4353
3.6 Obligations Absolute 4454
3.7 Letter of Credit Payments 4454
3.8 Applications 4454
3.9 Cash Collateral 4454
SECTIONSECTION 4. REPRESENTATIONS AND WARRANTIES 4555
4.1 Financial Statement 4555
4.2 No Material Adverse Change 4555
4.3 Organization, Powers, and Capital Stock 4555
4.4 Authorization; and Validity of this Agreement; Consents; etc. 4655
4.5 Compliance with Laws and Other Requirements 4757
4.6 Litigation 4757
4.7 No Default 4757
4.8 Title to Properties 4757
4.9 Tax Liability 4757
4.10 Regulations U and X; Investment Company Act 4857
4.11 ERISA Compliance 4858
4.12 Subsidiaries; Joint Ventures 4959
4.13 Environmental Matters 4959
4.14 No Misrepresentation 5059
4.15 Solvency 5059
4.16 Foreign Direct Investment Regulations 5059
4.17 Relationship of the Loan Parties 5060
4.18 Insurance 5060
4.19 Anti-Corruption Laws and Sanctions 5060
4.20 Intellectual Property; Licenses, Etc. 5060
4.21 Subordinated Debt 5160
4.22 EEA Financial Institutions 5160
4.23 Beneficial Ownership Certification 60
SECTIONSECTION 5. CONDITIONS PRECEDENT 5160
5.1 Conditions to Initial Extension of Credit 5160
5.2 Conditions to Each Extension of Credit 5262
SECTIONSECTION 6. AFFIRMATIVE COVENANTS 5363
ii

--------------------------------------------------------------------------------



6.1 Reporting Requirements 5363
6.2 Payment of Obligations, Taxes and Other Potential Liens 5565
6.3 Preservation of Existence 5565
6.4 Maintenance of Properties 5565
6.5 Access to Premises and Books 5666
6.6 Notices 5666
6.7 Addition or Release of Guarantors 5666
6.8 Compliance with Laws and Other Requirements 5767
6.9 Use of Proceeds 5767
SECTIONSECTION 7. NEGATIVE COVENANTS 5767
7.1 Financial Condition Covenants 5767
7.2 Liens and Encumbrances 5868
7.3 Fundamental Changes; Asset Sales; Acquisitions 5868
7.4 Investments 5969
7.5 Secured Indebtedness 6070
7.6 No Margin Stock 6070
7.7 Burdensome Agreements 6070
7.8 Prepayment of Indebtedness 6171
7.9 Pension Plan 6171
7.10 Transactions with Affiliates 6171
7.11 Foreign Assets Control Regulations 6171
SECTIONSECTION 8. EVENTS OF DEFAULT; REMEDIES 6172
SECTIONSECTION 9. THE AGENTS 6474
9.1 Appointment 6474
9.2 Delegation of Duties 6475
9.3 Exculpatory Provisions 6475
9.4 Reliance by Administrative Agent 6575
9.5 Notice of Default 6575
9.6 Non-Reliance on Administrative Agent and Other Lenders 6576
9.7 Indemnification 6676
9.8 Administrative Agent in Its Individual Capacity 6676
9.9 Successor Administrative Agent 6677
9.10 Documentation Agent and Syndication Agent 6777
iii

--------------------------------------------------------------------------------



SECTIONSECTION 10. MISCELLANEOUS 6777
10.1 Amendments and Waivers 6777
10.2 Notices 6778
10.3 No Waiver; Cumulative Remedies 6979
10.4 Survival of Representations and Warranties 6979
10.5 Payment of Expenses and Taxes 6979
10.6 Successors and Assigns; Participations and Assignments 7080
10.7 Adjustments; Set off 7383
10.8 Counterparts 7484
10.9 Severability 7484
10.10 Integration 7484
10.11 GOVERNING LAW 7485
10.12 Submission To Jurisdiction; Waivers 7485
10.13 Acknowledgements 7585
10.14 Releases of Guarantees 7586
10.15 Confidentiality 7586
10.16 WAIVERS OF JURY TRIAL 7687
10.17 USA Patriot Act 7687
10.18 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 7687
10.19 Certain ERISA Matters 87
10.20 Acknowledgement Regarding any Supported QFCs 88




























iv

--------------------------------------------------------------------------------



SCHEDULES:


1.1A Commitments
1.1B Existing Liens
1.1C Initial Guarantors
1.1D Existing Letters of Credit
1.1E Issuing Lender Addresses
1.1F Issuing Lender Limits
4.11 Pension Plans
4.12 Subsidiaries
4.21 Subordinated Debt
6.1(f) Format of Joint Venture Reporting
7.5 Secured Indebtedness
EXHIBITS:
A Form of Guarantee Agreement
B Form of Compliance Certificate
C Form of Borrowing Base Certificate
D Form of Assignment and Assumption
E Form of New Lender Supplement
F Form of Legal Opinion of Vorys, Sater, Seymour and Pease LLP
G Form of Exemption Certificates


v


--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of July 18, 2013, as amended by the First Amendment,
dated as of October 20, 2014 and, the Second Amendment, dated as of July 18,
2017 and the Third Amendment, dated as of June 30, 2020 (collectively, this
“Agreement”), among M/I HOMES, INC., an Ohio corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION, as
Swingline Lender, an Issuing Lender and Administrative Agent (each as
hereinafter defined).
The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the New York Fed Bank Rate in effect on such day plus ½ of 1% and (c) the
Daily LIBO Rate in effect on such day plus 1.0%. Any change in the ABR due to a
change in the Prime Rate, the New York Fed Bank Rate or such Daily LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the New York Fed Bank Rate or such Daily LIBO Rate,
respectively. Notwithstanding anything to the contrary contained herein, at any
time that ABR determined in accordance with the foregoing is less than 1.75%,
such rate shall be deemed 1.75% for purposes of this Agreement.
“Acquired Company”: a Person acquired in a consummated Acquisition by the
Borrower or any Guarantor.
“Acquisition”: any transaction, or any series of related transactions, by which
the Borrower or any Guarantor (i) acquires all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Voting Stock of another Person.
“Adjustment Date”: as defined in the Applicable Pricing Grid.
“Administrative Agent”: PNC Bank, National Association, together with its
affiliates, successors and assigns, as the administrative agent for the Lenders
under this Agreement and the other Loan Documents.
“Additional Lender”: as defined in Section 2.22(d).
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Affiliate”: as to any Person, any Person (a) which directly, or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with such Person, or (b) which directly, or indirectly through
one or more intermediaries, owns beneficially or of record twenty percent (20%)
or more of the Voting Stock of such Person.
“Agent Indemnitee”: as defined in Section 9.7.
“Agreement”: as defined in the preamble hereto.
6



--------------------------------------------------------------------------------



“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: (a) 1.50%, in the case of Loans that bear interest based on
ABR and (b) 2.50%, in the case of Loans that bear interest based on the Daily
LIBO Rate; provided, that on and after the first Adjustment Date occurring after
the SecondThird Amendment Effective Date, the Applicable Margin will be
determined pursuant to the Applicable Pricing Grid.
“Applicable Pricing Grid”: the table set forth below:

Leverage Ratio
Applicable Margin for Loans that bear interest based on the
Daily LIBO Rate
Applicable Margin for Loans that bear interest based on the ABRCommitment Fee
Rate


Less than 40%
2.252.50%
1.251.50%
0.400.45%
Greater than or equal to 40% and less than 50%
2.502.75%
1.501.75%
0.450.50%
Greater than or equal to 50%
2.753.00%
1.752.00%
0.500.55%

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Leverage Ratio shall become effective on
the first day of each January, April, July and October, beginning on OctoberJuly
1, 20172020 (each, an “Adjustment Date”) based on the Leverage Ratio reported in
the Compliance Certificate calculations delivered to the Lenders pursuant to
Section 6.1(g) during the fiscal quarter immediately prior to such Adjustment
Date (for avoidance of doubt, in respect of the fiscal quarter that was two
quarters immediately prior to such Adjustment Date) and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
Compliance Certificate calculations referred to above are not delivered within
the time periods specified in Section 6.1(g), then the highest rate set forth in
each column of the Applicable Pricing Grid shall apply for the applicable
quarter. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Applicable
Pricing Grid shall apply and, if applicable, the additional interest provided
for in Section 2.11(c) shall be added to such rate. Each determination of the
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 7.1(a).
“Application”: an application, in such customary form as an Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
“Approved Fund”: any entity that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers”: collectively, the Joint Lead Arrangers and Joint Bookrunners
identified on the cover page of this Agreement.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
        7



--------------------------------------------------------------------------------



“Authorized Financial Officer”: any of the chief financial officer, treasurer,
assistant treasurer or controller of the Borrower.
“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Percentage Interest of the Outstanding Amount.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Basel III”: the third of the so-called Basel Accords issued by the Basel
Committee on Banking Supervision.
“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the Eurodollar Base Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if at any time the Benchmark Replacement
as so determined would be less than the Benchmark Replacement Floor, the
Benchmark Replacement will be deemed to be the Benchmark Replacement Floor for
the purposes of this Agreement.
“Benchmark Replacement Adjustment”: with respect to any replacement of the
Eurodollar Base Rate with an Unadjusted Benchmark Replacement , the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Base
Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing
        8



--------------------------------------------------------------------------------



market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of the Eurodollar
Base Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” timing and frequency of determining rates
and making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the Eurodollar Base Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Base Rate permanently or indefinitely ceases to provide the
Eurodollar Base Rate; or
(2)  in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Replacement Floor”: 0.75%.
“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the Eurodollar Base Rate:
(1)  a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Base Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Base Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Base
Rate;
(2)  a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the Eurodollar Base Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Base Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Base Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Base Rate, which states that the administrator of the Eurodollar Base Rate has
ceased or will cease to provide the Eurodollar Base Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Base
Rate; or
(3)  a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Base Rate or a Governmental
Authority having jurisdiction over the Administrative Agent announcing that the
Eurodollar Base Rate is no longer representative.
        9



--------------------------------------------------------------------------------



“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Base Rate and solely to the extent that the Eurodollar Base Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Base Rate for all purposes hereunder in
accordance with Section 2.13 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Base Rate for all purposes hereunder
pursuant to Section 2.13.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
and subject to Section 4975 of the Code or (c) any Person whose assets include
(for purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan.”
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Base”: as of any date, an amount calculated as follows (with each of
the following included only to the extent such assets are assets of Loan Parties
and are not encumbered by Liens (other than, to the extent any of the following
constitute Qualified Real Property Inventory, those Permitted Liens specified in
the definition of “Qualified Real Property Inventory”):
(a) 100% of Unrestricted Cash to the extent it exceeds the Required Liquidity;
plus
(b) 100% of the amount of Escrow Proceeds Receivable; plus
(c) 90% of the book value of Units Under Contract; plus
(d) subject to the limitations set forth below, 80% of the book value of
Speculative Units; plus
(e) subject to the limitations set forth below, 80% of the book value of Model
Units; plus
(f) 65% of the book value of Finished Lots; plus
(g) subject to the limitations set forth below, 60% of the book value of Lots
Under Development; plus
(h) subject to the limitation set forth below, 40% of the book value of Entitled
Land that is not included in the Borrowing Base clauses (a) through (g).
        10



--------------------------------------------------------------------------------



Notwithstanding the foregoing:
(i) the advance rate for Speculative Units shall decrease to 0% for any Unit
that has been a Speculative Unit for more than 360 days;
(ii) the advance rate for Model Units shall decrease to 0% for any Unit that has
been a Model Unit for more than 180 days following the sale of the last
production Unit in the applicable project relating to such Model Unit;
(iii) the Borrowing Base shall not include any amount under clause (h) under the
Borrowing Base to the extent that such amount exceeds 25% of the total Borrowing
Base; and
(iv) the Borrowing Base shall be reduced by the amount, if any, by which the
total under clauses (f), (g) and (h) under the Borrowing Base exceeds 50% of the
total Borrowing Base.
“Borrowing Base Availability”: as of any date, the lesser of (a) the Commitments
minus the Outstanding Amount and (b) the excess, if positive, of the Borrowing
Base calculated in the most recently delivered Borrowing Base Certificate minus
the Borrowing Base Debt on such date.
“Borrowing Base Certificate”: a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit C.
“Borrowing Base Debt”: as of any date, (a) Consolidated Debt minus (b)
Subordinated Debt (other than that portion of Subordinated Debt due within one
year as a regularly scheduled principal payment) minus (c) amounts due under
mortgage notes secured by any office property used for the operation of the
business of the Loan Parties and their respective Subsidiaries.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Loans (other than any Loans that bear
interest based on ABR pursuant to the terms of this Agreement), such day is also
a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of any Person, including any preferred stock, but excluding
any debt securities convertible into such equity.
“Capitalized Lease”: of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations”: any obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account
        11



--------------------------------------------------------------------------------



balances or, if the Administrative Agent and each applicable Issuing Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender. “Cash Collateralized”
shall have a meaning correlative to the foregoing. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
“Cash Equivalents”: (a) securities, certificates and notes with maturities of
364 days or less from the date of acquisition that are within one of the
following classifications: (i) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof, (ii) mortgage backed
securities issued or fully guaranteed or insured by the Federal Home Loan
Mortgage Corporation, Federal National Mortgage Association, or a similar
government sponsored enterprise or mortgage agency, (iii) securities issued by
States, territories and possessions of the United States and their political
subdivisions (municipalities), with ratings of at least “A” or the equivalent
thereof by Standard & Poor’s Financial Services LLC or Moody’s Investors
Services, Inc., (iv) time deposits, certificates of deposit, bankers’
acceptances, or similar short-term notes issued by a commercial bank domiciled
and registered in the United States with capital and surplus in excess of $200
million, and which has (or the holding company of which has) a commercial paper
rating of at least A-l or the equivalent thereof by Standard & Poor’s Financial
Services LLC or P-l or the equivalent thereof by Moody’s Investors Services,
Inc., or (v) commercial paper of a domestic issuer rated at least A-l or the
equivalent thereof by Standard & Poor’s Financial Services LLC or P-l or the
equivalent thereof by Moody’s Investors Services, Inc.; and (b) money market
mutual funds which invest in securities listed in (a)(i) through (v) above with
a weighted average maturity of less than one year.
“CDD”: a Community Development District and/or Community Development Authority
or similar governmental or quasi-governmental entity created under state or
local statutes to encourage planned community development and to allow for the
construction and maintenance of long-term infrastructure through alternative
financing sources, including the tax-exempt and/or the taxable bond markets.
“Change in Status”: the occurrence of any of the following events with respect
to a Subsidiary that, immediately prior to such event, is a Guarantor: (a) all
of the assets of such Subsidiary are sold or otherwise disposed of in a
transaction in compliance with the terms of this Agreement; (b) all of the
Capital Stock of such Subsidiary held by the Borrower or any Restricted
Subsidiary is sold or otherwise disposed of to any Person other than a Borrower
or a Restricted Subsidiary in a transaction in compliance with the terms of this
Agreement; or (c) such Subsidiary is designated an Unrestricted Subsidiary (or
otherwise ceases to be a Restricted Subsidiary, including by way of liquidation
or merger) in compliance with the terms of this Agreement.
“Change of Control”: (a) any Person or group (as that term is understood under
Section 13(d) of the Exchange Act and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock shall have different voting powers) of the voting stock of the
Borrower equal to at least fifty percent (50%); or (b) as of any date a majority
of the board of directors of the Borrower consists of individuals who were not
either (i) directors of the Borrower as of the corresponding date of the
previous year, (ii) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (b)(i) above or (iii) selected or nominated to become directors by the
board of directors of the Borrower of which a majority consisted of individuals
described in clause (b)(i) above and individuals described in clause (b)(ii)
above.
        12



--------------------------------------------------------------------------------



“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is July 18, 2013.
“Co-Documentation Agent”: the Co-Documentation Agents identified on the cover
page of this Agreement.
“Co-Syndication Agent”: the Co-Syndication Agents identified on the cover page
of this Agreement.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Swingline Loans and Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
amount of the Total Commitments on the SecondThird Amendment Effective Date is
$475,000,000500,000,000.
“Commitment Period”: the period from and including the Closing Date to the
Termination Date.
“Commitment Fee Rate”: 0.45% per annum; provided, that on and after the first
Adjustment Date occurring after the SecondThird Amendment Effective Date, the
Commitment Fee Rate will be determined pursuant to the Applicable Pricing Grid.
“Competitor”: any Person that is itself, or is owned or Controlled by, a Person
that is (i) listed on the most recent Builder 100 list published by Builder
magazine, ranked by revenues or closings (or if such list is no longer
published, identified in such other published list or through such other means
as is mutually agreed by the Administrative Agent and the Borrower) or any
Affiliate of such Person or (ii) engaged primarily in the business of investing
in distressed real estate and is not a banking institution, life insurance
company, fund or other similar financial institution that ordinarily is engaged
in the business of making real estate loans in the ordinary course of business.
“Compliance Certificate”: a certificate duly executed by an Authorized Financial
Officer substantially in the form of Exhibit B.
“Consolidated Debt”: at any date, without duplication:
(a) all funded debt of the Loan Parties and their respective Subsidiaries (other
than Unrestricted Subsidiaries) determined on a consolidated basis in accordance
with GAAP; plus
(b) funded debt of each Joint Venture with recourse to or guaranteed (including
in the form of re-margin guarantees) by the Borrower or any other Loan Party;
plus
(c) the sum of (i) all reimbursement obligations with respect to drawn
Performance Letters of Credit (excluding any portion of the actual or potential
reimbursement obligations that are secured by cash collateral) and (ii) all
reimbursement obligations with respect to drawn Financial Letters of Credit
(excluding any portion of the actual or potential reimbursement obligations that
are secured by cash collateral) and, without duplication, the maximum amount
available to be drawn under all Financial Letters of Credit (excluding any
portion of the actual or potential reimbursement obligations that are secured by
cash collateral), in each case issued for
        13



--------------------------------------------------------------------------------



the account of, or guaranteed by, any Loan Party or any of its Subsidiaries
(other than Unrestricted Subsidiaries); plus
(d) funded debt of Unrestricted Subsidiaries or third parties with recourse to
or guaranteed (including in the form of re-margin guarantees) by any Loan Party
or any of its Subsidiaries (other than Unrestricted Subsidiaries); plus
(e) (e) the net aggregate Swap Termination Value of all agreements relating to
Hedging Obligations of the Loan Parties and their respective Subsidiaries (other
than Unrestricted Subsidiaries); plus
(f) Contingent Obligations of the Loan Parties and their respective Subsidiaries
(other than Unrestricted Subsidiaries) to the extent of amounts then due and
payable.
Notwithstanding the foregoing, “Consolidated Debt” shall exclude (i)
Indebtedness of a Loan Party to another Loan Party, (ii) except as otherwise
provided in the foregoing clauses (c) and (d), Indebtedness of Unrestricted
Subsidiaries that otherwise is consolidated under GAAP, (iii) (x) Capitalized
Lease Obligations pertaining to Model Units and (y) at any time, up to
$15,000,000 of Capitalized Lease Obligations not described in sub-clause (x) of
this clause (iii), (iv) liabilities relating to real estate not owned as
determined under GAAP and (v) at any time, up to $50,000,000 in aggregate
principal amount of Non-Recourse Indebtedness of the Loan Parties and their
respective Subsidiaries (other than Unrestricted Subsidiaries).
“Consolidated EBITDA”: for any period, (a) the Consolidated Net Income of the
Loan Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries) plus (b) to the extent deducted from revenues in determining
Consolidated Net Income of the Loan Parties and their respective Subsidiaries:
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) non-cash (including
impairment) charges, (vi) extraordinary losses and (vii) loss (gain) on early
extinguishment of indebtedness, minus (c) to the extent added to revenues in
determining Consolidated Net Income, non-cash gains and extraordinary gains
(including for the avoidance of doubt, gains relating to the release of any tax
valuation asset reserves); provided, however, that Consolidated EBITDA shall
include net income of any Unrestricted Subsidiary or Joint Venture only to the
extent distributed to Loan Parties.
“Consolidated Interest Expense”: for any period, the consolidated interest
expense and capitalized interest and other interest charges amortized to cost of
sales of Loan Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries) for such period, determined on a consolidated basis in accordance
with GAAP.
“Consolidated Interest Incurred”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
(excluding interest of a Loan Party to another Loan Party) incurred, whether
such interest was expensed or capitalized, paid, accrued, or scheduled to be
paid or accrued during such period by the Loan Parties and their respective
Subsidiaries (other than Unrestricted Subsidiaries) during such period,
including (a) the interest portion of all deferred payment obligations, and (b)
all commissions, discounts, and other fees and charges (excluding premiums) owed
with respect to bankers’ acceptances and letter of credit financings (including,
without limitation, letter of credit fees) and Hedging Obligations, in each case
to the extent attributable to such period; provided, however, that the
Consolidated Interest Incurred of any Subsidiary shall only be included in the
amount of the Loan Parties’ pro-rata share of interest. For purposes of this
definition, interest on Capital Leases shall be deemed to accrue at an interest
rate reasonably determined by the Borrower to be the rate of interest implicit
in such Capital Leases in accordance with GAAP.
        14



--------------------------------------------------------------------------------



“Consolidated Net Income”: for any period, the net income (or loss) attributable
to the Loan Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries) for such period, determined on a consolidated basis in accordance
with GAAP. For the avoidance of doubt, the calculation of Consolidated Net
Income will exclude the net income (or loss) of Joint Ventures and Unrestricted
Subsidiaries that otherwise would be consolidated under GAAP.
“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders
equity, less Intangible Assets, of the Loan Parties and their respective
Subsidiaries (other than Unrestricted Subsidiaries) determined in accordance
with GAAP on a consolidated basis, all determined as of such date. For the
avoidance of doubt, the calculation of Consolidated Tangible Net Worth will
exclude (i) the stockholders’ equity (less Intangible Assets) of Joint Ventures
and Unrestricted Subsidiaries that otherwise would be consolidated under GAAP
and (ii) any intercompany liabilities of Joint Ventures and Unrestricted
Subsidiaries.
“Construction Bonds”: bonds issued by surety bond companies for the benefit of,
and as required by, municipalities or other political subdivisions to secure the
performance by Borrower or any Subsidiary of its obligations relating to lot
improvements and subdivision development and completion.
“Contingent Obligation”: of any Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the monetary obligation or monetary liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, “put” agreement or other
similar arrangement; provided that Contingent Obligations shall not include (i)
obligations in respect of Financial Letters of Credit, (ii) re-margin guarantees
and (iii) guarantees of payment of funded debt.
“Contractual Obligation”: any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Credit Party”: the Administrative Agent, the Issuing Lenders, the Swingline
Lender or any other Lender and, for the purposes of Section 10.13 only, any
other Agent and the Arrangers.
“Daily LIBO Rate”: for any day, the greater of (a) zero0.75% and (b) a rate per
annum determined for such day in accordance with the following formula:

Eurodollar Base Rate1.00 - Eurocurrency Reserve Requirements

“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.
“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other
        15



--------------------------------------------------------------------------------



amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has, or has a direct or indirect parent company that
has, become the subject of a Bail-In Action.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Early Opt-in Event”: a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 2.13, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Base Rate.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee”: any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of OECD, or a
political subdivision of any such country, and having (x) total assets in excess
of $1,000,000,000 and (y) a combined capital and surplus of at least
$250,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of OECD; (iv) a life insurance company organized under the laws of any
State of the United States, or organized under the laws of any country and
licensed as a life insurer by any State within the United States and having
admitted assets of at least $1,000,000,000; (v) a nationally or internationally
recognized investment banking company or other financial institution in the
business of making, investing in or purchasing loans, or an Affiliate thereof
organized under the laws of any State of the United States or any other
        16



--------------------------------------------------------------------------------



country which is a member of OECD, and licensed or qualified to conduct such
business under the laws of any such State and having (1) total assets of at
least $1,000,000,000 and (2) a net worth of at least $250,000,000; or (vi) an
Approved Fund. Notwithstanding the foregoing, the following shall not be
“Eligible Assignees”: (a) any Defaulting Lender, (b) the Borrower or any of its
Affiliates and (c) Competitors identified to the Administrative Agent and the
Lenders from time to time.
“Entitled Land”: Qualified Real Property Inventory comprised of land where all
requisite zoning requirements and land use requirements have been satisfied, and
all requisite approvals have been obtained from all applicable Governmental
Authorities (other than approvals which are simply ministerial and
non-discretionary in nature or otherwise not material) in order to develop the
land as a residential housing project.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or safety, or the
environment, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Loan Party within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation which is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Loan
Party is a member; (c) any trade or business (whether or not incorporated) which
is a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code of which a Loan Party is a member; and (d)
with respect to any Loan Party, any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Code of which that Loan Party, any
corporation described in clause (b) above or any trade or business described in
clause (c) above is a member. Any former ERISA Affiliate of any Loan Party shall
continue to be considered an ERISA Affiliate of the Loan Party within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of the Loan Party and with respect to liabilities arising after such
period for which the Loan Party could be liable under the Code or ERISA.
“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Loan Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA; (e) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (f) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(g) the occurrence of any event or condition whichthat might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or the incurrence by any Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of
        17



--------------------------------------------------------------------------------



ERISA; (i) the failure by any Loan Party or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan pursuant to Sections 431 or
432 of the Code; (j) the incurrence by any Loan Party or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Pension Plan or
Multiemployer Plan; (k) the receipt by any Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from a Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
“Iinsolvent, in Reorganization, in” (within the meaning of Section 4245 of
ERISA), in “endangered,” “critical” or “critical and declining” status (within
the meaning of Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA) or that it intends
to terminate or has terminated under Section 4041A or 4042 of ERISA; (l) the
failure by any Loan Party or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 42014219(c) of ERISA; (m) the withdrawal
by any Loan Party or any of their respective ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability to any Loan Party or any of their
respectiveERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (n) the
imposition of liability on any Loan Party or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (o) the occurrence of an act or
omission whichthat could give rise to the imposition on any Loan Party or any of
their respective ERISA Affiliates of fines, penalties, taxes, payments or
related charges under Chapter 43 of Title 26 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan; (p)
the assertion of a material claim (other than routine claims for benefits)
against any Plan other than a Multiemployer Plan or the assets thereof, or
against any Loan Party or any of their respective ERISA Affiliates in connection
with any Plan; (q) receipt from the IRS of notice of the failure of any Pension
Plan (or any other Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan (or any other Plan) to qualify for exemption
from taxation under Section 501(a) of the Code; or (r) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to ERISA with respect to any
Pension Plan.
“Escrow Proceeds Receivable”: funds unconditionally due to the Borrower or any
Guarantor held in escrow following the sale and conveyance of title of a Unit to
a buyer.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any day, a rate per annum equal to the rate of
interest published on such day (or if such day is not a Business Day, the
immediately preceding Business Day) in The Wall Street Journal “Money Rate”
listing under the caption “London Interbank Offered Rates” for a one month
period (or, if no such rate is published therein for any reason, then the
Eurodollar Base Rate will be the eurodollar rate for a one month period as
published in another publication selected by the Administrative Agent).
“Event of Default”: any of the events specified in Section 8.
        18



--------------------------------------------------------------------------------



“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Existing Credit Agreement”: Credit Agreement, dated as of June 9, 2010, among
the Borrower, the lenders party thereto from time to time, PNC Bank, National
Association, as administrative agent, and the other agents party thereto (as
amended, supplemented or otherwise modified from time to time prior to the
Closing Date).
“Existing Letters of Credit”: the letters of credit issued and outstanding
immediately prior to the Closing Date and set forth on Schedule 1.1D.
“Existing Notes”: (i) the 6.755.625% Senior Notes due 20212025 issued under and
pursuant to thean Indenture, dates as of August 3, 2017, among the Borrower, the
guarantors named therein and U.S. Bank National Association, as trustee and (ii)
the 4.95% Senior Notes due 2028 issued under and pursuant to an Indenture, dated
as of December 1January 22, 20152020, among the Borrower, the guarantors named
therein and U.S. Bank National Association, as trustee.
“Existing Termination Date”: as defined in Section 2.22(a).
“Extending Lender”: as defined in Section 2.22(b).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, an interest rate per annum equal to
the rate calculated by the New York Fed based on such day’s (or, if such day is
not a Business Day, the most recently occurring Business Day’s) federal funds
transactions by depository institutions (as determined in such manner as the New
York Fed shall set forth on its public website from time to time) and published
on the next succeeding Business Day by the New York Fed as the federal funds
effective rate.
“Financial Letter of Credit”: a letter of credit that is not a Performance
Letter of Credit.
“Financial Letter of Credit Sublimit”: at any time, a dollar amount equal to the
lesser of (a) 25% of the aggregate Commitments outstanding at such time and (b)
the L/C Commitment.
“Financial Services Subsidiary”: a Subsidiary engaged exclusively in mortgage
banking (including mortgage origination, loan servicing, mortgage broker and
title and escrow businesses), master servicing and related activities,
including, without limitation, a Subsidiary which facilitates the financing of
mortgage loans and mortgage-backed securities and the securitization of
mortgage-backed bonds and other activities ancillary thereto. Any Financial
Services Subsidiary may execute and deliver to the Administrative Agent a
supplement to the Guarantee Agreement and become a Guarantor.
“Finished Lots”: Entitled Land with respect to which (a) development has been
completed to such an extent that permits to allow use and construction,
including building, sanitary sewer and water, are entitled to be obtained for a
Unit on such Entitled Land and (b) start of construction has not occurred.
“First Amendment”: that certain First Amendment, dated as of the First Amendment
Effective Date, by and among the Borrower, the Administrative Agent and the
other parties thereto.
        19



--------------------------------------------------------------------------------



“First Amendment Effective Date”: October 20, 2014.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member,Loan Party
or any ERISA Affiliate or any other entity related to a Group MemberLoan Party
on a controlled group basis.
“Foreign Plan”: each “employee benefit plan” (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member,Loan Party or ERISA Affiliate
or any other entity related to a Group MemberLoan Party on a controlled group
basis.
“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Percentage Interest of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Percentage Interest of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Funding Office”: the office of the Administrative Agent at 500 First Avenue,
Pittsburgh, Pennsylvania specified in Section 10.2 or such other office as may
be specified from time to time by the Administrative Agent as its funding office
by written notice to the Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Guarantor, substantially in the form of Exhibit A.
        20



--------------------------------------------------------------------------------



“Guarantors”: each direct or indirect Subsidiary of the Borrower except
Unrestricted Subsidiaries. The initial Guarantors are indicated on Schedule 1.1C
to this Agreement.
“Hazardous Substances”: all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, infectious or medical wastes and all other substances
or wastes of any nature that are regulated pursuant to, or would give rise to
liability under, any Environmental Law.
“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities, or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.
“Housing Unit Closing”: a closing of a sale of a Unit by the Borrower, a
Guarantor or, without duplication, an Acquired Company to a bona fide purchaser
for value that is not a Subsidiary or Affiliate of the Borrower.
“Increased Facility Closing Date”: as defined in Section 2.21.
“Indebtedness”: of any Person at any date, without duplication, (a) all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except those incurred in the ordinary course
of its business that would constitute ordinarily a trade payable to trade
creditors (but specifically excluding from such exception the deferred purchase
price of Real Property Inventory), (iv) evidenced by bankers’ acceptances, (v)
consisting of obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, except Liens described in clauses (b)-(f) of the
definition of “Permitted Liens”, so long as the obligations secured thereby are
not more than sixty (60) days delinquent, (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a Financial Letter
of Credit (but excluding Performance Letters of Credit or performance or surety
bonds) or a reimbursement obligation of such Person with respect to any
Financial Letter of Credit (but excluding Performance Letters of Credit or
performance or surety bonds), (ix) consisting of the net obligations of such
Person with respect to any Hedging Obligations, (x) consisting of Off-Balance
Sheet Liabilities or (xi) consisting of Contingent Obligations; and (b)
obligations of such Person to purchase Securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Information”: as defined in Section 10.15.
        21



--------------------------------------------------------------------------------



“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including, to the extent considered to be intangible assets under GAAP,
customer lists, goodwill, copyrights, trade names, trademarks, patents,
franchises and licenses.
“Interest Coverage Ratio”: as of any date, for a rolling period of the most
recent four fiscal quarters for which financial statements are available, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Incurred.
“Interest Payment Date”: (a) as to any Loan (other than any Swingline Loan), the
first Business Day of each month to occur while such Loan is outstanding, the
date of any repayment or prepayment made in respect of such Loan and the final
maturity date of such Loan and (b) as to any Swingline Loan, the day that such
Loan is required to be repaid.
“Investment”: (a) the purchase or other acquisition of Capital Stock or other
securities of another Person, (b) a loan, advance, extension of credit (by way
of guarantee or otherwise) or capital contribution to another Person or (c) the
purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the book value of any Investment shall be
calculated in accordance with GAAP unless otherwise specified herein.
“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.
“Issuing Lender”: (a) each of PNC Bank, National Association, Regions Bank, The
Huntington National Bank, U.S. Bank National Association and Wells Fargo Bank,
National Association, in its capacity as issuer of any Letter of Credit, (b)
Citibank, N.A., in its capacity as issuer of any Existing Letter of Credit and
(c) any other Lender approved by the Borrower that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or, in each case, any of
their respective affiliates, in each case in its capacity as issuer of any
Letter of Credit and with respect to all or a portion of the L/C Commitment (as
agreed separately in writing with the Borrower). Each reference herein to “the
Issuing Lenders” shall be the collective reference to each Issuing Lender.
“Issuing Lender Limit”: as to each Issuing Lender as of the SecondThird
Amendment Effective Date, the amount set forth under the heading “Issuing Lender
Limit” opposite such Issuing Lender’s name on Schedule 1.1F, or in the case of
any other Lender becomes an Issuing Lender after the SecondThird Amendment
Effective Date, the amount separately agreed by the Borrower, the Administrative
Agent and such Issuing Lender.
“Joint Venture”: any Person, other than a Subsidiary, in which the Borrower or a
Subsidiary holds any stock, partnership interest, joint venture interest,
limited liability company interest or other equity interest.
“L/C Commitment”: $125,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Percentage Interest of the total L/C Exposure at
such time.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: the collective reference to all the Lenders other than the
applicable Issuing Lender.
        22



--------------------------------------------------------------------------------



“Lenders”: as defined in the preamble hereto and, as the context requires,
includes the Swingline Lender.
“Letters of Credit”: as defined in Section 3.1(a). The Existing Letters of
Credit shall be deemed to be Letters of Credit for all purposes hereunder.
“Leverage Ratio”: the ratio, as of any date, of (a) Consolidated Debt minus
Unrestricted Cash, to the extent Unrestricted Cash exceeds the Required
Liquidity, divided by (b) Consolidated Debt plus Consolidated Tangible Net Worth
minus Unrestricted Cash, to the extent Unrestricted Cash exceeds the Required
Liquidity.
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any financing statement as debtor under the Uniform
Commercial Code or comparable law of any jurisdiction). For the avoidance of
doubt, a restriction, covenant, easement, right of way, or similar encumbrance
affecting any interest in real property owned by any Loan Party and which does
not secure an obligation to pay money is not a Lien.
“Liquidity”: at any time, the sum of all Unrestricted Cash held by the Loan
Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries).
“LLC Division”: in the event a Loan Party is a limited liability company, (a)
the division of any such Loan Party into two or more newly formed limited
liability companies (whether or not such Loan Party is a surviving entity
following any such division) pursuant to, in the event such Loan Party is
organized under the laws of the State of Delaware, Section 18-217 of the
Delaware Limited Liability Company Act or, in the event such Loan Party is
organized under the laws of a State or Commonwealth of the United States (other
than Delaware) or of the District of Columbia, any similar provision under any
similar act governing limited liability companies organized under the laws of
such State or Commonwealth or of the District of Columbia, or (b) the adoption
of a plan contemplating, or the filing of any certificate with any applicable
Governmental Authority that results or may result in, any such division.
“Loan”: any Revolving Loan made by any Lender or Swingline Loan made by the
Swingline Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: as of any date, collectively, the Borrower and the Guarantors. A
“Loan Party” shall mean, the Borrower or any Guarantor, individually.
“Lots Under Development”: Entitled Land where physical site improvement has
commenced but which is not a Finished Lot, Unit Under Construction or Unit Under
Contract.
“Material Adverse Effect”: (a) a change, event or circumstance that could
reasonably be expected to result in a material adverse effect on the financial
condition of the Loan Parties and their respective Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Borrower or any other
Loan Party to perform its payment or other material obligations under any loan
document to which
        23



--------------------------------------------------------------------------------



it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect, or enforceability against the Borrower or any other Loan Party
of any payment or material obligations of the Borrower or such other Loan Party
under any loan document to which it is a party.
“Minimum Collateral Amount”: at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time.
“Minimum Interest Coverage Ratio”: as defined in Section 7.1(b).
“Minimum Liquidity Amount”: as defined in Section 7.1(b).
“Model Unit”: a Unit Under Construction to be used as a model home in connection
with the sale of Units in a residential housing project.
“Multiemployer Plan”: any employee benefit plan of the type describeda
“multiemployer plan,” as defined in Section 4001(a)(3) of ERISA, to which the
Borrowerany Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“New Lender”: as defined in Section 2.21.
“New Lender Supplement”: as defined in Section 2.21.
“New York Fed”: the Federal Reserve Bank of New York.
“New York Fed Bank Rate”: for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day; provided that if neither of such rates is so published for
any day (or, if such day is not a Business Day, the most recently occurring
Business Day), the term “New York Fed Bank Rate” means the rate quoted for such
day (or, if such day is not a Business Day, the most recently occurring Business
Day) for a federal funds transaction at 11:00 a.m. New York City time on such
day (or Business Day, as the case may be) received by the Administrative Agent
from a Federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Non-Excluded Taxes”: as defined in Section 2.16(a).
“Non-Extending Lender”: as defined in Section 2.22(b).
“Non-Recourse Indebtedness”: Indebtedness of a Loan Party for which its
liability is limited to the Real Property Inventory upon which it grants a Lien
to the holder of such Indebtedness as security for such Indebtedness (including,
in the case of Indebtedness of a Subsidiary that holds title to Real Property
Inventory, liability of that Subsidiary and liabilities secured by a pledge of
the equity interests of such Subsidiary (if such Real Property Inventory
constitutes all or substantially all the assets of such Subsidiary)).
“Non-U.S. Lender”: as defined in Section 2.16(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
        24



--------------------------------------------------------------------------------



“Obligations”: all advances to, and debts, liabilities and obligations of, the
Borrower and the Guarantors arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
“OECD”: the Organization of Economic Cooperation and Development.
“Off-Balance Sheet Liabilities”: (a) any repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries or (b) any liability
of such Person or any of its Subsidiaries under any financing lease, any
synthetic lease (under which all or a portion of the rent payments made by the
lessee are treated, for tax purposes, as payments of interest, notwithstanding
that the lease may constitute an operating lease under GAAP) or any other
similar lease transaction.
“Other Taxes”: any and all present or future stamp or documentary taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (including any interest, additions to tax or penalties
applicable thereto), except any such taxes that are described under clause (ii)
of the first sentence of Section 2.16(a) and that are imposed with respect to an
assignment or transfer (other than an assignment or transfer made pursuant to
Section 2.19).
“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
outstanding after giving effect to any borrowings, repayments and prepayments on
such date plus the amount of L/C Obligations outstanding on such date after
giving effect to any issuance or reimbursements made on such date.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.–managed banking
offices of depository institutions (as such composite rate shall be determined
by the New York Fed as set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as an
overnight bank funding rate (from and after such date as the New York Fed shall
commence to publish such composite rate).
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.
“Pension Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA andor Sections 412 and 430 of the Code or Section 302 of
ERISA, and that is sponsored or maintained by the Borrowerany Loan Party or any
ERISA Affiliate or to which the Borrowerany Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
        25



--------------------------------------------------------------------------------



“Percentage Interest”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Outstanding Amount, the Percentage Interests shall be determined in a manner
designed to ensure that the remaining Outstanding Amount shall be held by the
Lenders on a comparable basis.
“Performance Letter of Credit”: any letter of credit issued: (a) on behalf of a
Person in favor of a Governmental Authority, including, without limitation, any
utility, water, or sewer authority, or other similar entity, for the purpose of
assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds; or (d) to secure
refund or advance payments on contractual obligations where default of a
performance-related contract has occurred.
“Permitted Acquisition”: any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of home building, land
acquisition or land development or a business reasonably related thereto or a
reasonable extension thereof, in respect of which the majority of shareholders
(or other equity interest holders), the board of directors or other governing
body thereof approves such Acquisition, provided that, immediately before and
after giving effect to such Acquisition, no Default or Event of Default has
occurred and is continuing.
“Permitted Liens”:
(a) Liens existing on the date of this Agreement and described on Schedule 1.1B
hereto and Liens, if any, granted to secure the Obligations;
(b) Liens imposed by Governmental Authorities for taxes, assessments or other
charges (other than any such obligation imposed pursuant to Section 430(k) of
the Code or 303(k) of ERISA) not yet subject to penalty or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the Borrower in accordance
with GAAP;
(c) statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business provided that (i) the underlying obligations are not
overdue or (ii) such Liens are being contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP;
(d) Liens securing the performance of bids, trade contracts (other than borrowed
money or the purchase price of property or services), leases, statutory
obligations, surety and appeal bonds, performance bonds (including Construction
Bonds) and other obligations of a like nature incurred in the ordinary course of
business;
(e) Liens in favor of surety bond companies pursuant to indemnity agreements to
secure the reimbursement obligations of the Borrower or any Guarantor on
Construction Bonds, provided (A) the Liens securing Construction Bonds shall be
limited to the assets of, as
        26



--------------------------------------------------------------------------------



appropriate, the Borrower or such Guarantor at, and the rights of, as
appropriate, the Borrower or such Guarantor arising out of, the projects that
are the subject of the Construction Bonds, (B) the Liens shall not attach to any
real estate and (C) the aggregate amount of such Liens at any time shall not
exceed the dollar amount of Construction Bonds then outstanding;
(f) easements, rights-of-way, zoning restrictions, assessment district or
similar Liens in connection with municipal financing or community development
bonds, and similar restrictions, encumbrances or title defects which, singly or
in the aggregate, do not in any case materially detract from the value of the
real estate subject thereto (as such real estate is used by any Loan Party) or
interfere with the ordinary conduct of the business of the Loan Parties;
(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation;
(h) Liens securing Indebtedness of a Person existing at the time such Person
becomes a Loan Party or is merged with or into a Loan Party and Liens on assets
or properties at the time of acquisition thereof, provided that such Liens were
in existence prior to the date of such acquisition, merger or consolidation,
were not incurred in anticipation thereof and do not extend to any other assets;
(i) Liens securing Non-Recourse Indebtedness and other Liens securing Secured
Indebtedness permitted under this Agreement, including, without limitation, any
Liens (and associated Secured Indebtedness) pursuant to development agreements
or land contracts for the purchase or sale of real property, which secure (i)
the return of a land deposit from another builder and/or developer, (ii)
development obligations, (iii) the deferred purchase price of land or other
payments due to the seller pursuant to a contract for the purchase of real
property and (iv) other similar Liens in connection with development agreements
or land contracts for the purchase or sale of real property; provided that, in
each case, such Liens do not extend to assets other than such real property;
(j) Liens securing obligations of any Loan Party to any third party in
connection with (i) Profit and Participation Agreements, (ii) any option or
right of first refusal to purchase real property or marketing deed of trust
granted to the master developer or the seller of real property that arises as a
result of the non-use or non-development of such real property by such Loan
Party or relates to the coordinated marketing and promotion by the master
developer, or (iii) joint development agreements with third parties to perform
and/or pay for or reimburse the costs of construction and/or development related
to or benefiting any Loan Party’s property and property belonging to such third
parties, in each case entered into in the ordinary course of such Loan Party’s
business;
(k) Liens securing Indebtedness incurred to refinance any Indebtedness that was
previously so secured by a Lien and permitted hereunder (which refinancing
Indebtedness may exceed the amount refinanced, provided such refinancing
Indebtedness is otherwise permitted under this Agreement) upon terms and
conditions substantially similar to the terms of the Lien securing such
refinanced Indebtedness immediately prior to it having been so refinanced;
(l) Liens arising pursuant to vexatious, frivolous or meritless claims, suits,
actions or filings, or other similar bad faith actions, taken by a Person not an
Affiliate of the Borrower; provided that a Loan Party is disputing such Lien in
good faith and by appropriate proceedings;
        27



--------------------------------------------------------------------------------



(m) Liens securing Hedging Obligations arising in the ordinary course of
business of a Loan Party and not for speculative purposes;
(n) Liens securing obligations of a Loan Party arising in connection with
letters of credit and/or letter of credit facilities;
(o) Liens securing Capitalized Lease Obligations entered into in the ordinary
course of business and that do not extend to assets other than the assets that
are the subject of the applicable Capital Lease;
(p) Liens of landlords, arising solely by operation of law, on fixtures and
moveable property located on premises leased in the ordinary course of business;
provided, however, that the rental payments secured thereby are not yet due;
(q) Liens arising as a result of a judgment or judgments against the Borrower or
any of the Guarantors which do not in the aggregate exceed $2,500,000 at any one
time outstanding, which are being diligently contested in good faith, which are
not the subject of any attachment, levy or enforcement proceeding, and as to
which appropriate reserves have been established in accordance with GAAP;
(r) Liens securing payments required to be made by Loan Parties to CDDs with
respect to bonds issued by such CDDs; and
(s) Liens securing other Indebtedness or obligations in an amount not in excess
of $20,000,000 in the aggregate.
“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan”: any “employee benefit plan” as defined in Section 3(3) of ERISA,
including any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA), any “employee pension benefit plan” (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Loan Party or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or 4069 of ERISA be deemed to be) an
“employer” as defined in sSection 3(5) of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by PNC Bank, National Association as its prime rate in effect at its
principal office in Pittsburgh, Pennsylvania (the Prime Rate not being intended
to be the lowest rate of interest charged by PNC Bank, National Association in
connection with extensions of credit to debtors).
“Profit and Participation Agreement”: an agreement, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset a profit, price, premium participation or other similar amount in respect
of such property or asset.
“Prohibited Transaction”: as defined inany transaction that is subject to the
prohibitions of Section 406 of ERISA andor that is a prohibited transaction
within the meaning of Section 4975(c) of the Code.
        28



--------------------------------------------------------------------------------



“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Qualified Real Property Inventory”: as of any date, Real Property Inventory
that is not subject to or encumbered by any deed of trust, mortgage, judgment
Lien, or any other Lien (other than the Permitted Liens described in clauses
(b)-(f), (j) and (r) of the definition of “Permitted Liens”) and other Liens
which have been bonded around so as to remove such Liens as encumbrances against
such Real Property Inventory in a matter satisfactory to the Administrative
Agent and its legal counsel).
“Real Property Inventory”: as of any date, land (including improvements under
construction on such land) that is owned by any Loan Party, which land is being
developed or held for future development or sale, together with the right, title
and interest of such Loan Party in and to the streets, the land lying in the bed
of any streets, roads or avenues, open or proposed, in or of, the air space and
development rights pertaining thereto and the right to use such air space and
development rights, all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging in or in any way appertaining thereto,
all fixtures, all easements now or hereafter benefiting such land and all
royalties and rights appertaining to the use and enjoyment of such land
necessary for the residential development of such land, together with all of the
buildings and other improvements now or hereafter erected on such land, and any
fixtures appurtenant thereto and all related personal property.
“Recent Balance Sheet”: as defined in Section 4.8.
“Refunded Swingline Loans”: as defined in Section 2.4(b).
“Register”: as defined in Section 10.6(b).
“Regulations U and X”: Regulations U and X of the Board as in effect from time
to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Relevant Anniversary Date”: as defined in Section 2.22(a).
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event”: a reportable event as defined in Section 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Sections 412 and 430 of the Code and of Section 302 of ERISA shall
be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Lenders”: subject to Section 2.20(a)(i), at any time, the holders of
more than fifty percent (50%) of the Total Commitments then in effect or, if the
Commitments have been terminated, the Outstanding Amount at such time; provided
that at any time when two or more Lenders
        29



--------------------------------------------------------------------------------



(excluding Defaulting Lenders) are party to this Agreement, the “Required
Lenders” shall in no event mean fewer than two Lenders.
“Required Liquidity”: as of any date, (a) $10,000,000, plus (b) if, as of the
end of the fiscal quarter most recently ended for which financial statements are
available, the Interest Coverage Ratio was less than the Minimum Interest
Coverage Ratio, the Minimum Liquidity Amount.
“Requirement of Law”: any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Restricted Payments”: with respect to any Person, any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or any payment on account of, including any sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Person or any of its Subsidiaries, or any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Person or any of its Subsidiaries.
“Restricted Subsidiaries”: as of any date, the Subsidiaries of the Borrower and
any other Loan Party which are not Unrestricted Subsidiaries.
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans then
outstanding, (b) such Lender’s Swingline Exposure at such time and (c) such
Lender’s L/C Exposure at such time.
“Revolving Loans”: as defined in Section 2.1(a).
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“SEC”: the Securities and Exchange Commission, any successor thereto.
“Second Amendment”: that certain Second Amendment, dated as of the Second
Amendment Effective Date, by and among the Borrower, the Administrative Agent
and the other parties thereto.
“Second Amendment Effective Date”: July 18, 2017.
        30



--------------------------------------------------------------------------------



“Secured Indebtedness”: as of any date, any Indebtedness of a Loan Party
(excluding Indebtedness (i) owing to the Borrower or any Guarantor or (ii) owing
under the Loan Documents) that is secured by a Lien on assets of the Borrower or
any Loan Party, valued at the lower of the value of such assets or the aggregate
principal amount of such Indebtedness outstanding.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Speculative Unit”: any Unit Under Construction that is not a Unit Under
Contract and excluding all Model Units.
“Subordinated Debt”: (a) the Borrower’s subordinated Indebtedness listed on
Schedule 4.21 hereto as Subordinated Debt, as the same may be amended from time
to time pursuant to terms not substantially less subordinated to the Obligations
than the Subordinated Debt being amended (as reasonably determined by the
Borrower in good faith), and (b) any other Indebtedness of the Borrower or any
other Loan Party which is subordinated to the Obligations at all times
(including in respect of any amendment or modification thereto) pursuant to
terms not substantially less subordinated to the Obligations than any
then-outstanding Subordinated Debt (as reasonably determined by the Borrower in
good faith).
“Subsidiary”: as to any Person, a corporation, limited liability company or
other entity of which shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of such corporation, limited
liability company or other entity are at the time owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person, and including all Subsidiaries of
Subsidiaries of such Person.
“Swap Termination Value”: in respect of any one or more agreements relating to
Hedging Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such agreements, (a) for any date on
or after the date such agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date of determination prior to the date referenced in clause (a), the amounts(s)
determined as the mark to market values(s) for such agreements, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such agreements.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $20,000,000.
        31



--------------------------------------------------------------------------------



“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its Percentage Interest of the
principal amount of such Swingline Loan.
“Swingline Lender”: PNC Bank, National Association, in its capacity as the
lender of Swingline Loans.
“Swingline Loans”: as defined in Section 2.3.
“Swingline Participation Amount”: as defined in Section 2.4.
“Termination Date”: July 18, 2021(a) with respect to the Third Amendment
Non-Extending Lenders, July 18, 2021 (with such termination to be effective on
July 16, 2021, the immediately preceding Business Day) and (b) with respect to
the Third Amendment Extending Lenders, July 18, 2023, subject, however, in each
case, to (ai) earlier termination of the Total Commitment pursuant of the terms
of this Agreement and (bii) extension pursuant to Section 2.22.
“Third Amendment”: that certain Third Amendment, dated as of the Third Amendment
Effective Date, by and among the Borrower, the Administrative Agent and the
other parties thereto.
“Third Amendment Effective Date”: June 30, 2020.
“Third Amendment Extending Lenders”: as defined in the Third Amendment.
“Third Amendment Non-Extending Lenders”: as defined in the Third Amendment.
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.
“Transferee”: any Assignee or Participant.
“Unfunded Pension Liability”: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets (determined in both cases using the applicable assumptions under
Section 430 of the Code and the Treasury Regulations promulgated thereunder) for
the applicable plan year.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of
        32



--------------------------------------------------------------------------------



mandatory provisions of law, any or all of the perfection or priority of the
security interest in any collateral provided pursuant to this Agreement is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority (but not
attachment) and for purposes of definitions related to such provisions.


“Unit”: Qualified Real Property Inventory that is, or is planned to be,
comprised of a single family residential housing unit.
“United States”: the United States of America.
“Unit Under Construction”: a Unit where on-site construction has commenced as
evidenced by the trenching of foundations for such Unit, other than a Unit Under
Contract.
“Unit Under Contract”: a Unit as to which the Borrower or Guarantor owning such
Unit has entered into a bona fide contract of sale (a) in a form customarily
employed by the Borrower or such Guarantor, (b) not more than twelve (12) months
after the date of such contract and (c) with a Person who is not a Subsidiary or
Affiliate.
“Unrestricted Cash”: cash and Cash Equivalents of the Loan Parties that are free
and clear of all Liens and not subject to any restrictions on the use thereof to
pay Indebtedness and other obligations of the applicable Loan Party.
“Unrestricted Subsidiary”: (a) each of the Subsidiaries listed as an
Unrestricted Subsidiary on Schedule 4.12 hereto and (b) any other Subsidiary
hereafter designated by the Borrower (evidenced by resolutions of the board of
directors or the executive committee of the board of directors of the Borrower,
delivered to the Administrative Agent, certifying that such designation does not
violate any provision of this Agreement (including Section 7.4(g)) as an
Unrestricted Subsidiary.
“Unsold Owned Land”: all Real Property Inventory which is not a Unit Under
Construction or Unit Under Contract, excluding such Real Property Inventory as
to which the Borrower or a Guarantor has entered into a bona fide contract of
sale with a Person who is not a Subsidiary or Affiliate.
“Unsold Vertical Unit”: the sum of Model Units and Speculative Units (but
excluding any Unit for which vertical construction has not commenced, as
evidenced by any aspect of constructing a detached or attached single family
house beyond the completion of the foundation or footer).
“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the board of directors of
such Person.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that
        33



--------------------------------------------------------------------------------



person or any other person, to provide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
1.2 Other Definitional Provisions.
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Obligations
as amended, supplemented, restated or otherwise modified from time to time.
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3 LIBOR Notification. Section 2.13 of this Agreement provides a mechanism for
determining an alternative rate of interest in the event that the London
interbank offered rate is no longer available or in certain other circumstances.
The Administrative Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Base Rate” or with respect to any alternative or
successor rate thereto, or replacement rate therefor.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
2.1 Commitments.
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Revolving Credit Exposure,
and after giving effect to the proposed Revolving Loan and application of the
proceeds thereof to the repayment of any outstanding Obligations, (A) does not
exceed the amount of such Lender’s Commitment and (B) does not cause the
Borrowing Base Availability to become less than zero. During the Commitment
Period, the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole
        34



--------------------------------------------------------------------------------



or in part, and reborrowing, all in accordance with the terms and conditions
hereof. Each Lender that is a “Lender” (as defined in the Existing Credit
Agreement) hereby waives any failure by the Borrower to deliver a notice of
termination of the Aggregate Commitment (as defined in the Existing Credit
Agreement) in a timely manner as required by Section 2.6(a)(i) of the Existing
Credit Agreement (but, for the avoidance of doubt, does not waive the
requirement to deliver such notice).
(b) The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.
2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent no later than 11:00 A.M., New York
City time, on the requested Borrowing Date), specifying (i) the amount of Loans
to be borrowed and (ii) the requested Borrowing Date (which shall be a Business
Day during the Commitment Period). Each borrowing under the Commitments shall be
in an amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount); provided, that the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Commitments in other
amounts pursuant to Section 2.4. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent
or by otherwise transferring such amounts as the Borrower shall direct.
2.3 Swingline Commitment.
(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in
effect), (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments would be less than zero,
and (iii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the Borrowing Base Availability would be less than zero. During the
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof.
(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Termination Date, the tenth
(10th) Business Day after such Swingline Loan is made, or the date that the next
Revolving Loan is borrowed.


        35



--------------------------------------------------------------------------------





2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice (or electronic
mail notice in conformance with the Administrative Agent’s policies and advance
documentation therefor in effect from time to time) confirmed promptly in
writing (which telephonic notice must be received by the Swingline Lender not
later than 3:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period). Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. On the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent or as otherwise directed by the Borrower on such Borrowing Date in
immediately available funds.
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may (and, not later than three Business Days after the
making of a Swingline Loan, shall), on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one (1)
Business Day’s notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Lender to make (provided that each such request
shall be deemed to have been automatically given upon the occurrence of a
Default or Event of Default under Section 8 or upon the exercise of remedies
provided in Section 8), and each Lender hereby agrees to make, a Revolving Loan,
in an amount equal to such Lender’s Percentage Interest of the aggregate amount
of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one (1) Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. If the amounts received from the Lenders are
not sufficient to repay in full such Refunded Swingline Loans, then the Borrower
shall pay such difference to the Administrative Agent within two (2) Business
Days of notice from the Administrative Agent, which payments shall be made
available by the Administrative Agent to the Swingline Lender to repay the
Refunded Swingline Loans.
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender’s Percentage Interest times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.
(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on
        36



--------------------------------------------------------------------------------



account of the Swingline Loans, the Swingline Lender will distribute to such
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.
(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Lender or
the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
2.5 Commitment Fees, etc.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to but excluding the last day of the Commitment Period, computed at the
Commitment Fee Rate on the averageactual daily amount of the Available
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears within three (3) Business Days of receipt of an invoice
from the Administrative Agent; provided, however, pursuant to Section 2.20, the
Borrower shall not be obligated to pay a commitment fee for the account of any
Defaulting Lender.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than five (5) Business Days’ notice to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, (x) the Outstanding Amount would exceed the
Total Commitments or (y) the L/C Obligations in respect of Letters of Credit
that are Financial Letters of Credit would exceed the Financial Letter of Credit
Sublimit, in each case giving effect to such termination or reduction. Any such
reduction shall be in an amount equal to $5,000,000, or a whole multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Commitments then
in effect.
2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
noon, New York City time, on the same Business Day, which notice shall specify
the date and amount of prepayment. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
        37



--------------------------------------------------------------------------------



an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
2.8 Mandatory Prepayments. If, on any date, Borrowing Base Debt exceeds the
Borrowing Base, the Borrower shall, on such date, prepay Loans and/or Cash
Collateralize L/C Obligations in accordance with this Section 2.8 such that (a)
Borrowing Base Debt is equal to or less than the Borrowing Base or (b) all
Letters of Credit are Cash Collateralized and there are no Revolving Loans
outstanding.
Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Swingline Loans,
second, to the prepayment of Revolving Loans, and third, if the aggregate
principal amount of Revolving Loans and Swingline Loans then-outstanding is less
than the amount of such prepayments because L/C Obligations constitute a portion
thereof, the Borrower shall deposit in cash an amount equal to 100% of the
aggregate then undrawn and unexpired L/C Obligations in a cash collateral
account established with the Administrative Agent for the benefit of the Lenders
on terms and conditions reasonably satisfactory to the Administrative Agent.
Each prepayment of the Loans under this Section 2.8 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
2.9 [Reserved].
2.10 [Reserved].
2.11 Interest Rates and Payment Dates.
(a) Each Loan shall bear interest at a rate per annum equal to the Daily LIBO
Rate plus the Applicable Margin.
(b) [Reserved].
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus two percent (2%) or
(y) in the case of Reimbursement Obligations, the rate applicable to Loans plus
two percent (2%), and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), after giving effect to any applicable grace period,
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Loans plus two percent (2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full.
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.11 shall be
payable from time to time on demand.
2.12 Computation of Interest and Fees.
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to
Loans bearing interest based
        38



--------------------------------------------------------------------------------



on ABR pursuant to Section 2.13 hereof at any time when ABR is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
Interest shall accrue for each period from and including the first day of such
period but excluding the last day of such period. The Administrative Agent shall
as soon as practicable notify the Borrower and the relevant Lenders of each
determination of the Daily LIBO Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.
2.13 Inability to Determine Interest Rate. (a) If on any date on which the Daily
LIBO Rate would otherwise be determined:
(ai) the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Base Rate or the Daily LIBO Rate, as
applicable, or
(bii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Base Rate or the Daily LIBO Rate, as applicable,
determined or to be determined will not adequately and fairly reflect the cost
to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, then until such notice has been withdrawn, any outstanding
Loans shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.
(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Event, the Administrative Agent and the Borrower may amend this Agreement to
replace the Eurodollar Base Rate with a Benchmark Replacement; and any such
amendment will become effective at 5:00 p.m. New York City time on the fifth
(5th) Business Day after the Administrative Agent has provided such proposed
amendment to all Lenders, so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Until the Benchmark Replacement is effective,
each advance, conversion and renewal of a Loan bearing interest at the Daily
LIBO Rate will continue to bear interest with reference to the Eurodollar Base
Rate; provided however, during a Benchmark Unavailability Period (i) any pending
selection of, conversion to or renewal of a Loan bearing interest at the Daily
LIBO Rate that has not yet gone into effect shall be deemed to be a selection
of, conversion to or renewal of such Loan bearing interest at ABR with respect
to such Loan, (ii) all outstanding Loans bearing interest at the Daily LIBO Rate
shall automatically be converted to Loans bearing interest at ABR upon the next
Interest Payment Date (or sooner, if Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Daily LIBO Rate) and (iii) the
component of ABR based upon the Daily LIBO Rate will not be used in any
determination of ABR.
        39



--------------------------------------------------------------------------------



(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) the implementation of any Benchmark Replacement, (ii) the effectiveness
of any Benchmark Replacement Conforming Changes and (iii) the commencement of
any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or the Lenders pursuant to this
Section 2.13 including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.13.
2.14 Pro Rata Treatment and Payments.
(a) Except as set forth in Section 2.20 below, each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Percentage Interests of the Lenders.
(b) Except as set forth in Section 2.20 below, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Lenders.
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. Except as set forth in Section 2.20 below, the Administrative Agent shall
distribute such payments to each Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 9.7. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding
sentence, interest thereon shall be payable at the then applicable rate during
such extension.
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the New York Fed Bank Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent
        40



--------------------------------------------------------------------------------



submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Loans, on demand, from the Borrower.
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption and, subject to Section 2.20, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three (3)
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average New York Fed Bank Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.4(c), 2.14(d), 2.14(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the applicable Issuing Lender(s)
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
2.15 Requirements of Law.
(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by the Administrative Agent,
the applicable Issuing Lender(s) or any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
(Ai) shall subject the Administrative Agent, such Issuing Lender(s) or any
Lender to any tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any Application or any Loan made by it, or change the basis of
taxation of payments to the Administrative Agent, the Issuing Lenders or such
Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes, in
either case covered by Section 2.16, and changes in the rate of tax on the
overall net income of the Administrative Agent, the Issuing Lenders or such
Lender);
(Bii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the Daily
LIBO Rate; or
(Ciii) shall impose on such Lender any other similar condition;
and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Issuing Lender(s) or such Lender, by an amount that
the Administrative Agent, such Issuing Lender(s) or such
        41



--------------------------------------------------------------------------------



Lender deems to be material, of making, converting into, continuing or
maintaining Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable by the Administrative Agent, such Issuing Lender(s) or
such Lender hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay the Administrative Agent, such Issuing Lender(s) or such
Lender, upon its demand, any additional amounts necessary to compensate the
Administrative Agent, such Issuing Lender(s) or such Lender for such increased
cost or reduced amount receivable. If the Administrative Agent, such Issuing
Lender(s) or any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower by providing a
certificate along with reasonably detailed calculations of such additional
amounts (with a copy to the Administrative Agent, if applicable) of the event by
reason of which it has become so entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy
and liquidity) by an amount deemed by such Lender to be material, then from time
to time, after submission by such Lender to the Borrower by providing a
certificate along with reasonably detailed calculations of such additional
amounts (with a copy to the Administrative Agent) of a written request therefor,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.
(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
(d) A certificate as to any additional amounts payable pursuant to this Section
2.15 submitted by the Administrative Agent, such Issuing Lender(s) or any Lender
to the Borrower (with a copy to the Administrative Agent, if applicable) shall
be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section 2.15, the Borrower shall not be required to compensate
the Administrative Agent, such Issuing Lender(s) or a Lender pursuant to this
Section 2.15 for any amounts incurred more than six months prior to the date
that the Administrative Agent, such Issuing Lender(s) or such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
2.15 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.






        42



--------------------------------------------------------------------------------



2.16 Taxes
(a) All payments made by or on behalf of the Borrower under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (including any taxes or withholdings arising under
FATCA), excluding taxes imposed on or measured by net income (however
denominated) or franchise taxes, or branch profit taxes imposed (i) as a result
of the Administrative Agent or any Lender being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in the United States (or a political subdivision thereof)
or any jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), unless such a deduction or
withholding is required by law, as determined in good faith by the applicable
withholding agent. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased as necessary so that, after such withholding has
been made (including such withholdings applicable to additional sums payable
under this Section 2.16), the amounts received with respect to this Agreement or
any other Loan Document equal the sum which would have been received had no such
withholding been made, provided, however, that the Borrower shall not be
required to increase any such amounts payable to any Lender or the
Administrative Agent with respect to any Non-Excluded Taxes pursuant to this
Section 2.16(a) (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e) or (f) of this Section 2.16, (ii)
that are United States withholding taxes imposed on amounts payable to or for
the account of such Lender or the Administrative Agent at the time such Lender
or the Administrative Agent becomes a party to this Agreement or such Lender
changes its lending office, except to the extent that such Lender’s assignor (if
any) or such Lender (in the case of a change in lending office) was entitled, at
the time of assignment or immediately before it changed its lending office, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph or (iii) that are imposed pursuant to FATCA.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) Whenever any taxes are payable by the Borrower pursuant to this Section
2.16, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a complete and correct copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. If the Borrower is required by law to deduct and/or
withhold any taxes, levies, imposts, duties, charges, fees, deduction or
withholdings, other than Non-Excluded Taxes and Other Taxes, then (i) the
Borrower shall make
        43



--------------------------------------------------------------------------------



such deductions, (ii) the Borrower shall pay the amount deducted to the relevant
Governmental Authority or other authority in accordance with applicable law, and
(iii) the amounts so deducted and paid to the relevant Governmental Authority
shall be treated under this Agreement as made to the affected Lender.
(d) Each Lender (or Transferee) that is not a “United States person” as defined
in Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
copies of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN or Form
W-8BEN-E, Form W-8ECI, or Form W-8IMY (together with any applicable underlying
IRS forms), (ii) in the case of a Non U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non U.S. Lender
claiming complete exemption from U.S. federal withholding tax on payments under
this Agreement and the other Loan Documents, or (iii) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Non U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Each Lender (or Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such U.S.
Lender certifying an exemption from U.S. federal backup withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such U.S. Lender.
Each U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this Section, a Non U.S. Lender shall not be required to deliver any form
pursuant to this Section that such Non U.S. Lender is not legally able to
deliver.
(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by
        44



--------------------------------------------------------------------------------



applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal or
commercial position of such Lender.
(f) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(g) If the Administrative Agent or any Lender determines, in its sole discretion
(exercised in good faith), that it has received a refund of any tax as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.16, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.16 with respect
to the tax giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement (as amended by the First Amendment and, the Second
Amendment and the Third Amendment) as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(i) The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.17 [Reserved].
2.18 Change of Lending Office Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16(a) with respect
to such Lender, it will, if requested by
        45



--------------------------------------------------------------------------------



the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such Lender
(exercised in good faith), cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.15 or 2.16(a).
2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender (a) to which the Borrower becomes required to pay additional amounts
pursuant to Section 2.15 or 2.16(a), (b) that is a Defaulting Lender, or (c)
that does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16(a), (iv) the replacement Lender shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement (it being understood that, upon receipt by such replaced Lender of
all amounts owing to it, such replaced Lender shall be deemed to have assigned
its Commitment to the replacement Lender pursuant to a form of Assignment and
Assumption in accordance with the provisions of Section 10.6), (v) [reserved],
(vi) the replacement Lender shall be an Eligible Assignee reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.15 or 2.16(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.
2.20 Defaulting Lenders
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i) Voting. Such Defaulting Lender shall not be entitled to vote on any matter
requiring the consent or approval of all Lenders or the Required Lenders, and
the Commitment of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1), provided that (a) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender and (b) the Commitment of such
Defaulting Lender may not be increased without the consent of such Defaulting
Lender.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative
        46



--------------------------------------------------------------------------------



Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
or Swingline Lender hereunder; third, to Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 3.9; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Lenders’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 3.9; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.20(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.20 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees:
(A) No Defaulting Lender shall be entitled to receive any commitment fee
contemplated by Section 2.5(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B) Each Defaulting Lender shall be entitled to receive any fees pursuant to
Section 3.3 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage Interest of the stated amount of
Letters of Credit for which the Defaulting Lender has provided Cash Collateral
pursuant to Section 2.20(a)(ii).
        47



--------------------------------------------------------------------------------



(C) With respect to any fees pursuant to Section 3.3 not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentage Interests (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 3.9.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
        48



--------------------------------------------------------------------------------



(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
2.21 Increase in Commitments. The Borrower may, at its option, at any time or
from time to time prior to the Termination Date, increase the Total Commitments
(each such increase, a “Commitment Increase” and the additional Commitments
pursuant to each such Commitment Increase, “Incremental Commitments”) to an
aggregate principal amount not to exceed $500,000,000600,000,000 (with each
Commitment Increase being in a minimum aggregate principal amount of $5,000,000
(the “Minimum Increase Amount”) or a whole multiple of $1,000,000 in excess of
the Minimum Increase Amount) by requesting that existing Lenders or new lenders
commit to any such increase; provided that: (i) no Lender shall be required to
commit to any such increase; (ii) no such increase shall become effective unless
at the time thereof and after giving effect thereto (A) no Default or Event of
Default shall have occurred and be continuing, (B) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects, provided, that, to the extent any
such representation and warranty is already qualified by materiality or
reference to Material Adverse Effect, such representation shall be true and
correct in all respects, and (C) the Administrative Agent shall have received a
certificate from the Borrower to the effect of (A) and (B) of clause (ii); and
(iii) no new lender shall become a Lender pursuant to this Section 2.21 unless
such lender is an Eligible Assignee and the Administrative Agent shall have
given its prior written consent, which consent shall not be unreasonably
withheld. The Borrower shall be entitled to pay upfront or other fees to such
lenders who extend credit pursuant to this Section 2.21 as the Borrower and such
lenders may agree. Each Commitment Increase shall become effective on the date
(each such date, an “Increased Facility Closing Date”) specified in an
activation notice delivered to the Administrative Agent no less than ten (10)
Business Days prior to the effective date of such notice specifying the amount
of the increase and the effective date thereof. Each new lender that provides
any part of any such increase in the Commitments (a “New Lender”) shall execute
a New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit E, whereupon such New Lender shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement to such extent. On any
Increased Facility Closing Date, subject to the satisfaction of the foregoing
terms and conditions, (i) each of the Lenders shall be deemed to assign to each
Person with Incremental Commitments (each, an “Incremental Lender”) and each of
the Incremental Lenders shall be deemed to purchase from each of the Lenders, at
the principal amount thereof, such interests in the Revolving Loans outstanding
on such Increased Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, the Revolving Loans
will be held by the Lenders (including Incremental Lenders) ratably in
accordance with their respective Commitments after giving effect to the addition
of such Incremental Commitments to the Commitments, (ii) each Incremental
Commitment shall be deemed for all purposes a Commitment and each Revolving Loan
made thereunder (an “Incremental Loan”) shall be deemed for all purposes a
Revolving Loan and (iii) each Incremental Lender that is a New Lender shall
become a Lender in accordance with the immediately preceding sentence. The terms
and provisions of the Incremental Loans and Incremental Commitments shall be
substantially identical to the terms and conditions of the Revolving Loans and
Commitments.
2.22 Extension of Termination Date.
(a) The Borrower may, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 90 Businesscalendar Ddays and not later
than 60 Businesscalendar Ddays prior to each anniversary of the Closing Date,
request that each Lender extend the Termination Date for an additional year (or,
if such request is made during such period
        49



--------------------------------------------------------------------------------



immediately preceding the second anniversary of the Closing Date, for an
additional two years) from the Termination Date then in effect hereunder (the
“Existing Termination Date”). Any anniversary of the Closing Date with respect
to which any such request is made is referred to herein as the “Relevant
Anniversary Date”.
(b) Each Lender, in its sole discretion, shall advise the Administrative Agent
whether or not such Lender agrees to such extension. If a Lender agrees to such
extension (an “Extending Lender”), it shall notify the Administrative Agent, in
writing, of its decision to do so no later than 15 Business Days prior to the
Relevant Anniversary Date. A Lender that determines not to so extend its
Commitment shall so notify the Administrative Agent promptly after making such
determination and is herein called a “Non-Extending Lender”. If a Lender does
not give timely notice to the Administrative Agent of whether or not such Lender
agrees to such extension, it shall be deemed to be a Non-Extending Lender;
provided that any Non-Extending Lender may, with the consent of the Borrower,
the Swingline Lender, the Issuing Lenders and the Administrative Agent (such
consent of the Administrative Agent not to be unreasonably withheld, conditioned
or delayed), subsequently become an Extending Lender by notice to the
Administrative Agent and the Borrower.
(c) The Administrative Agent shall notify the Borrower promptly of each Lender’s
determination.
(d) The Borrower shall have the right, on or before the Relevant Anniversary
Date, at its own expense, to require any Non-Extending Lender to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 10.6) all its interests, rights and obligations under this
Agreement to one or more banks or other financial institutions identified to the
Non-Extending Lender, which may include any Lender (each an “Additional
Lender”), provided that (x) such Additional Lender shall be subject to the
approval of the Administrative Agent, the Swingline Lender and the Issuing
Lenders and, if such Additional Lender is not already a Lender hereunder, the
Administrative Agent, the Swingline Lender, the Issuing Lenders and the Borrower
(such approvals not to be unreasonably withheld); (y) such assignment shall
become effective as of a date specified by the Borrower; and (z) the Additional
Lender shall pay to such Non-Extending Lender in immediately available funds on
the effective date of such assignment the principal of, and interest accrued to
the date of payment on, the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder.
(e) If (and only if) the total of the Commitments of the Lenders that have
agreed so to extend the Existing Termination Date and the additional Commitments
of the Additional Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Relevant Anniversary Date, then,
upon the Borrower’s election and prompt notification to the Administrative
Agent, effective as of the Relevant Anniversary Date, the Existing Termination
Date shall be extended to the numerically corresponding day in the same calendar
month in the immediately succeeding year (or, if such extension is for a period
of an additional two years as provided in Section 2.22(a), in the second
succeeding year) after the Existing Termination Date (except that, if such date
is not a Business Day, such Termination Date as so extended shall be the
immediately preceding Business Day) and each Additional Lender shall thereupon
become a “Lender” for all purposes of this Agreement. In the event of any such
extension, the Commitment of each Non-Extending Lender that has not been
replaced as provided in Section 2.22(d) shall terminate on the Termination Date
in effect prior to any such extension and the outstanding principal balance of
all Loans and other amounts payable hereunder to such Non-Extending Lender shall
become due and payable on such Termination Date and the total
        50



--------------------------------------------------------------------------------



Commitments of the Lenders hereunder shall be reduced by the Commitments of the
Non-Extending Lenders so terminated on such Termination Date.
(f) Notwithstanding the foregoing, the extension of the Termination Date
pursuant to this Section 2.22 shall not be effective with respect to any Lender
unless (i) no Default or Event of Default has occurred and is continuing on the
Relevant Anniversary Date after giving effect to such extension; and (ii) the
representations and warranties of the Borrower set forth in Article IV shall be
true and correct in all material respects on and as of the Relevant Anniversary
Date as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, true and
correct in all material respects as of such specific date and, for purposes of
this Section 2.22, the representations and warranties contained in Section 4.1
shall be deemed to refer to the most recent statements delivered pursuant to
clauses (a) and (b), respectively, of Section 6.1) (provided, that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof). As a
condition precedent to each such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the date of such
extension and signed by a Responsiblean authorized Oofficer of the Borrower
certifying as to compliance with this Section 2.22(f).
SECTION 3. LETTERS OF CREDIT
3.1 L/C Commitment.
(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(and on behalf of the Borrower or any of its Subsidiaries or Joint Ventures) on
any Business Day during the Commitment Period in such customary form as may be
approved from time to time by such Issuing Lender; provided that such Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations in respect of Letters of Credit
issued by such Issuing Lender would exceed such Issuing Lender’s Issuing Lender
Limit, (ii) the aggregate amount of the Available Commitments would be less than
zero, (iii) the Borrowing Base Availability would be less than zero or (iv) the
L/C Obligations in respect of Letters of Credit that are Financial Letters of
Credit would exceed the Financial Letter of Credit Sublimit. Each Letter of
Credit shall (A) be denominated in Dollars and (B) expire no later than the date
that is 364 days after the Termination Date, provided (I) that any Letter of
Credit with an expiry date prior to the Termination Date may provide for the
renewal thereof for additional periods (which shall in no event extend beyond
the date referred to in clause (B) above) and (II) with respect to any Letter of
Credit that expires on or after the date that is five Business Days prior to the
Termination Date, at least 60 days prior to the Termination Date, the Borrower
shall back-stop such Letter of Credit and/or deposit an amount in cash equal to
100% of the L/C Obligations in respect of such Letter of Credit in a cash
collateral account established with the Administrative Agent for the benefit of
the applicable Issuing Lender on terms and conditions satisfactory to the
Administrative Agent and such Issuing Lender. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of a Subsidiary or Joint
Venture inures to the benefit of the Borrower, and that the Borrower’s business
derives substantial benefits from the businesses of each such Subsidiary or
Joint Venture. From time to time and upon reasonable request therefor, (i) each
Issuing Lender shall confirm to the Administrative Agent the L/C Exposure in
respect of Letters of Credit issued by it and its portion of the L/C Commitment
and (ii) the Administrative Agent shall confirm to each Issuing Lender the
aggregate amount of Available Commitments. For the
        51



--------------------------------------------------------------------------------



avoidance of doubt, in no event shall the sum of the Issuing Lenders’ respective
portions of the L/C Commitment exceed the L/C Commitment.
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause any Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering
(including via electronic delivery) an Application therefor to such Issuing
Lender at its address specified on Schedule 1.1E or such other address as such
Issuing Lender shall notify to the Borrower, completed to the satisfaction of
such Issuing Lender, and such information describing the purpose of the Letter
of Credit, whether such Letter of Credit is a Financial Letter of Credit or a
Performance Letter of Credit and the location of the related project or
development as such Issuing Lender may request. Upon receipt of any Application,
such Issuing Lender will process such Application and such information
describing the purpose of the Letter of Credit and the location of the related
project or development delivered to it in connection therewith in accordance
with its customary procedures and shall issue, unless such Issuing Lender has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not be satisfied, the Letter of Credit
requested thereby within two (2) Business Days after its receipt of the
Application therefor and all such requested information relating thereto by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. Such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower and the
Administrative Agent promptly following the issuance thereof. Such Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
3.3 Fees and Other Charges.
(a) The Borrower will pay a fee on the undrawn portion of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Loans that bear interest based on the Daily LIBO Rate,
shared ratably among the Lenders and payable quarterly in arrears on calendar
quarters and within three (3) Business Days of receipt an invoice from
Administrative Agent after the issuance date. In addition, the Borrower shall
pay to each applicable Issuing Lender for its own account a fronting fee of
0.125% per annum on the aggregate undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on calendar quarters and within three (3)
Business Days of receipt an invoice from Administrative Agent or such Issuing
Lender after the issuance date.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
3.4 L/C Participations.
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from each Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Percentage Interest in such Issuing
        52



--------------------------------------------------------------------------------



Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by such Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address specified on Schedule 1.1E
or such other address as such Issuing Lender shall notify to the L/C
Participants an amount equal to such L/C Participant’s Percentage Interest of
the amount that is not so reimbursed (or is so returned). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
any Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average New York
Fed Bank Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to any Issuing Lender by such L/C Participant
within three (3) Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Loans under this Agreement. A certificate of an Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.
3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the applicable Issuing Lender
through the Administrative Agent if so requested by the Administrative Agent on
the Business Day next succeeding the Business Day on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender for the amount of (a) the draft
so paid and (b) any costs and expenses described in Section 3.3(b) incurred by
such Issuing Lender in connection with such payment.
        53



--------------------------------------------------------------------------------



Each such payment shall be made to such Issuing Lender or the Administrative
Agent at (x) in the case of such Issuing Lender, its address specified on
Schedule 1.1E or such other address as such Issuing Lender shall notify to the
Borrower and (y) in the case of the Administrative Agent, at the Funding Office,
in each case in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.11(b) and (y) thereafter,
Section 2.11(c).
3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Issuing Lender. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence, bad faith or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.
3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall, within one (1)
Business Day after receipt thereof, notify the Borrower and the Administrative
Agent of the date and amount thereof together with a copy of such draft. The
responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall apply.
3.9 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within three (3) Business Days following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.20(a)(ii) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
(a) Grant of Security Interest. The Borrower, and to the extent that Cash
Collateral is provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Lenders, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to
        54



--------------------------------------------------------------------------------



any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.9 or Section
2.20(a)(ii) in respect of Letters of Credit shall be applied to the satisfaction
of the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.9
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.20 the Person
providing Cash Collateral and each Issuing Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1 Financial Statement. The Borrower has furnished to Lenders that are parties
this Agreement on the Closing Date a copy of the Form 10-K of the Borrower for
the period ended December 31, 2012 and the Form 10-Q of the Borrower for the
period ended March 31, 2013; it being understood that such financial statements
filed with or furnished to the SEC by the Borrower (and which are available
online on the SEC website, SEC.gov) shall be deemed to have been provided by the
Borrower. The financial statements and the notes thereto included in such Form
10-K and Form 10-Q fairly present in all material respects the consolidated
financial position of the Loan Parties and their respective Subsidiaries as at
the dates specified therein and the consolidated results of operations and cash
flows for the periods then ended, all in conformity with GAAP.
4.2 No Material Adverse Change. There has been no material adverse change in the
financial condition of the Loan Parties and their respective Subsidiaries, taken
as a whole, since December 31, 2012.
4.3 Organization, Powers, and Capital Stock. Each of the Loan Parties (a) is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its contracts and other rights and
to avoid any penalty or forfeiture except, in the case of this clause (c), to
the extent the failure to do so would not have a Material Adverse Effect.
        55



--------------------------------------------------------------------------------



4.4 Authorization; and Validity of this Agreement; Consents; etc.
(a) Each of the Loan Parties has the power and authority to execute and deliver
this Agreement, the Notes, the Guarantee Agreement and the other Loan Documents
to which it is a party and to perform all its obligations hereunder and
thereunder. The execution and delivery by the Borrower of this Agreement and the
Notes and by each of the Loan Parties of the Guarantee Agreement and the other
Loan Documents to which it is a party and its performance of its obligations
hereunder and thereunder and any and all actions taken by the Loan Parties (i)
have been duly authorized by all requisite corporate action or other applicable
limited partnership or limited liability company action, (ii) will not violate
or be in conflict with (A) any provisions of law (including, without limitation,
any applicable usury or similar law), (B) any order, rule, regulation, writ,
judgment, injunction, decree or award of any court or other agency of
government, or (C) any provision of its certificate or articles of incorporation
or regulations or by-laws, certificate of limited partnership or limited
partnership agreement, or articles or certificate of formation or operating or
limited liability company agreement (as applicable), (iii) will not violate, be
in conflict with, result in a breach of or constitute (with or without the
giving of notice or the passage of time or both) a default under any indenture,
agreement or other instrument to which such Loan Party is a party or by which it
or any of its properties or assets is or may be bound (including without
limitation any indentures pursuant to which any debt securities of the Borrower
have been issued), except in each case where such violation, conflict or breach
would not reasonably be expected to have a Material Adverse Effect and (iv)
except as contemplated by this Agreement, will not result in the creation or
imposition of any lien, charge or encumbrance upon, or any security interest in,
any of its properties or assets. Each of this Agreement, the Notes, the
Guarantee Agreement and the other Loan Documents has been duly executed and
delivered by the Loan Parties party thereto. The Loan Documents constitute
legal, valid and binding obligations of the Loan Parties party thereto,
enforceable against such Loan Parties in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
(b) None of the Loan Parties nor any of their respective Subsidiaries is a party
to any agreement or instrument or is subject to any charter or other
restrictions that could reasonably be expected to have a Material Adverse
Effect. None of the Loan Parties nor any of their respective Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party that could reasonably be expected to have a Material Adverse Effect, and
consummation of the transactions contemplated hereby and in the other Loan
Documents will not cause any Loan Party to be in material default under any
material indenture, agreement or other instrument to which such Loan Party is a
party or by which it or any of its properties or assets is or may be bound
(including without limitation any indentures pursuant to which any debt
securities of the Borrower have been issued).
(c) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K, and a quarterly report on Form 10-Q, in each case with the SEC) with,
or validation of, or exemption by, any governmental or public authority (whether
federal, state or local, domestic or foreign) or any subdivision thereof is
required in connection with, or as a condition precedent to, the due and valid
execution, delivery and performance by any Loan Party of any of the Loan
Documents to which it is a party, or the legality, validity, binding effect or
enforceability of any of the respective terms, provisions or conditions thereof.
To the extent that any franchises, licenses, certificates, authorizations,
approvals or consents from any federal, state or local (domestic or foreign)
government, commission, bureau or agency are required for the acquisition,
ownership,
        56



--------------------------------------------------------------------------------



operation or maintenance by any Loan Party of properties now owned, operated or
maintained by any of them, those franchises, licenses, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor,
except in each case to the extent of omissions that would not have a Material
Adverse Effect.
4.5 Compliance with Laws and Other Requirements. The Loan Parties are in
compliance with and conform to all statutes, laws (including Environmental
Laws), ordinances, rules, regulations, orders, restrictions and all other legal
requirements of all domestic or foreign governments or any instrumentality
thereof having jurisdiction over the conduct of their respective businesses or
the ownership of their respective properties, the violation of which would have
a Material Adverse Effect, including, without limitation, regulations of the
Board, the Federal Interstate Land Sales Full Disclosure Act, the Florida Land
Sales Act or any comparable statute in any other applicable jurisdiction. None
of the Loan Parties has received any notice to the effect that any of them are
(a) in non-compliance with any of the requirements of applicable Environmental
Laws or any applicable federal, state and local health and safety statutes and
regulations or (b) the subject of any governmental investigation concerning the
release of any Hazardous Substances, in either case, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.
4.6 Litigation. There is no action, suit, proceeding, arbitration, inquiry or
investigation (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) pending or, to the best knowledge of the Borrower, threatened
against or affecting the Loan Parties or any of their respective Subsidiaries
(including under or related to Environmental Laws) (a) with respect to this
Agreement, the Notes, the Guarantee Agreement, any other Loan Document or the
transactions contemplated hereby or (b) which could reasonably be expected to
have a Material Adverse Effect. None of the Loan Parties nor any of their
respective Subsidiaries is in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign (collectively, “Judgments), except for
Judgments with respect to which the liability does not exceed $5,000,000 in the
aggregate.
4.7 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.
4.8 Title to Properties. Each of the Loan Parties has good and marketable fee
title, or title insurable by a reputable and nationally recognized title
insurance company, to the Real Property Inventory owned by it, and to all the
other assets owned by it and either reflected on the balance sheet and related
notes and schedules most recently delivered by the Borrower to the Lenders (the
“Recent Balance Sheet”) or acquired by it after the date of the Recent Balance
Sheet and prior to the date hereof, except for those properties and assets which
have been disposed of since the date of the Recent Balance Sheet or which no
longer are used or are useful in the conduct of its business or which are
classified as real estate not owned under GAAP. All such Real Property Inventory
and other assets owned by the Loan Parties are free and clear of all mortgages,
Liens, charges and other encumbrances (other than Permitted Liens).
4.9 Tax Liability. There have been filed all federal, state and, local and
foreign tax returns with respect to the operations of the Loan Parties which are
required to be filed, except where extensions of time to make those filings have
been granted by the appropriate taxing authorities and the extensions have not
expired or where failure to file would not have a Material Adverse Effect. The
Loan Parties have paid or caused to be paid to the appropriate taxing
authorities all taxes as shown on those returns and on any assessment received
by any of them, to the extent that those taxes have become due, except for taxes
the failure of which to pay does not violate the provisions of this Agreement.
        57



--------------------------------------------------------------------------------



4.10 Regulations U and X; Investment Company Act.
(a) Neither the Borrower nor any other Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X of the Board). Margin stock (as defined in
Regulation U) constitutes less than 25% of those assets of the Loan Parties and
their respective Subsidiaries on a consolidated basis which are subject to any
limitation on sale, pledge, or other restriction hereunder.
(b) No part of the proceeds of any extension of credit hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. If requested by the
Lenders, the Borrower shall furnish to the Lenders a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U of
said Board. No part of the proceeds of any extension of credit hereunder will be
used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation X of said Board.
(c) None of the Loan Parties nor any of their respective Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
4.11 ERISA Compliance. Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (a) each Loan Party and
its Subsidiaries and each of their respective ERISA Affiliates (and in the case
of a Pension Plan or a Multiemployer Plan, each of their respective ERISA
Affiliates) areis in compliance with all applicable provisions and requirements
of ERISA and the Code and other federal and state laws and the regulations and
published interpretations thereunder with respect to each Plan and Pension Plan
and have performed all their obligations under each Plan and Pension Plan; (b)
no ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occurand neither any Loan Party nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event or Foreign Plan Event; (c) each Plan or Pension Plan whichthat
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS covering such plan’s most recently completed
five-year remedial amendment cycle in accordance with Revenue Procedure 2007-44,
I.R.B. 2007-28, indicating that such Plan or Pension Plan, including the
Treasury Regulations and published interpretations thereunder, is so qualified
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code or an application for such a
determination is currently pending before the IRS and, to the knowledge of the
Borrower, nothing has occurred subsequent to the issuance of the most recent
determination letter whichand no condition exists that would cause such Plan or
Pension Plan to lose its qualified status; (d) no liability to the PBGC (other
than required premium payments that are not otherwise delinquent), the IRS, any
Plan or Pension Plan or any related trust established under Title IV of ERISA
has been or is expected to be incurred by any Loan Party or its Subsidiaries or
any of their ERISA Affiliates; (e) no ERISA Event has occurred and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event; (f)
each of the Loan Parties and their respective Subsidiaries’ ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; (gf) all amounts
required by applicable law with respect to, or by the terms of, any retiree
welfare benefit arrangement maintained by any Loan Party or its Subsidiaries or
any ERISA Affiliate or to which any Loan Party or its Subsidiaries or any ERISA
Affiliate has an obligation to contribute have been accrued in accordance with
ASC Topic 715-60; (hg) as of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, no Loan Party
nor
        58



--------------------------------------------------------------------------------



any of their respective Subsidiaries or ERISA Affiliates has any potential
liability for a complete withdrawal or partial withdrawal from suchany
Multiemployer Plan (within the meaning of Section 4203 or 4205 of ERISA), when
aggregated with such potential liability for a complete withdrawal or partial
withdrawal from all Multiemployer Plans, based on information available pursuant
to Section 4221(e) of ERISA; (i; and (h) there has been no Prohibited
Transaction or violation of the fiduciary responsibility rules with respect to
any Plan or Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect; (j). nNeither any Loan Party nor any of
itstheir Subsidiaries nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 4.11 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement. The present value of all accumulated benefit obligations
underfunding target of each Pension Plan, did not, as of the close of its most
recent plan year, exceed by more than an immaterial amount the fair market value
of the assets of such Pension Plan allocable to such accrued benefits
(determined in both cases using the applicable assumptions under Section 430 of
the Code and the Treasury Regulations promulgated thereunder), and the present
value of all accumulated benefit obligationsfunding target of all underfunded
Pension Plans did not, as of the dateclose of the most recent financial
statements reflecting such amountsplan year of each such Pension Plan, exceed by
more than an immaterial amount the fair market value of the assets of all such
underfunded Pension Plans (determined in both cases using the applicable
assumptions under Section 430 of the Code and the Treasury Regulations
promulgated thereunder).
4.12 Subsidiaries; Joint Ventures. Schedule 4.12 contains a complete and
accurate list of (a) all Subsidiaries of the Borrower, including, with respect
to each Subsidiary, (i) its state of incorporation, (ii) all jurisdictions (if
any) in which it is qualified as a foreign corporation, foreign limited
liability company or foreign limited partnership, as applicable, (iii) the
number of shares of its Capital Stock outstanding, (iv) the number and
percentage of its shares of Capital Stock owned by the Borrower and/or by any
other Subsidiary and (v) whether such Subsidiary is a Guarantor or an
Unrestricted Subsidiary (and, if it is an Unrestricted Subsidiary, whether it is
a Financial Services Subsidiary), and (b) each Joint Venture, including, with
respect to each such Joint Venture, (i) its jurisdiction of organization, (ii)
all other jurisdictions in which it is qualified as a foreign entity and (iii)
the number and percentage of its shares of Capital Stock owned by the Borrower
and/or by any other Subsidiary. All the outstanding shares of Capital Stock of
each Subsidiary of the Borrower are validly issued, fully paid and
nonassessable, except as otherwise provided by state wage claim laws of general
applicability. All of the outstanding shares of Capital Stock of each Subsidiary
owned by the Borrower or another Subsidiary as specified in Schedule 4.12 are
owned free and clear of all Liens, security interests, equity or other
beneficial interests, charges and encumbrances of any kind whatsoever, except
for Permitted Liens. Neither the Borrower nor any other Loan Party owns of
record or beneficially any shares of the Capital Stock or other equity interests
of any Subsidiary that is not a Guarantor, except Unrestricted Subsidiaries.
4.13 Environmental Matters. Except as could not be reasonably expected to,
individually or in the aggregate, have a Material Adverse Effect: (i) no
Hazardous Substances are known to be (or should be known to be) present at, on
or under any of the Real Property Inventory, or any other real property owned by
a Loan Party, in each case, under circumstances which could reasonably be
expected to give rise to liability under any applicable Environmental Law; (ii)
none of the Loan Parties has received any notice or claim to the effect that any
of the Real Property Inventory or any of their respective operations are not in
compliance with any applicable Environmental Laws or are the subject of any
investigation concerning the release or threatened release of any Hazardous
Substance; (iii) each of the Loan Parties is, and within the period of all
applicable statutes of limitation has been, in compliance with all applicable
Environmental Laws, and none of the Loan Parties is aware of any reasonably
anticipated future events or circumstances that could be expected to prevent
continued compliance with Environmental Law; (iv) none of the Loan Parties has
entered into any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or
        59



--------------------------------------------------------------------------------



other forum, relating to compliance with or liability under any Environmental
Law; and (v) none of the Loan Parties has assumed or retained, by contract or
operation of law, any liabilities under any Environmental Law or with respect to
any Hazardous Substances.
4.14 No Misrepresentation. No representation or warranty by any Loan Party made
under this Agreement and no certificate, schedule, exhibit, report or other
document provided or to be provided by any Loan Party in connection with the
transactions contemplated hereby or thereby (including, without limitation, the
negotiation of and compliance with the Loan Documents) contains or will contain
a misstatement of a material fact or omit to state a material fact required to
be stated therein in order to make the statements contained therein, in the
light of the circumstances under which made, not misleading.
4.15 Solvency. The Loan Parties and their respective Subsidiaries are, on a
consolidated basis, Solvent.
4.16 Foreign Direct Investment Regulations. Neither the making of the Loans or
advances of credit nor the repayment thereof nor any other transaction
contemplated hereby will involve or constitute a violation by any Loan Party of
any provision of the Foreign Direct Investment Regulations of the United States
Department of Commerce or of any license, ruling, order, or direction of the
Secretary of Commerce thereunder.
4.17 Relationship of the Loan Parties. The Loan Parties are engaged as an
integrated group in the business of owning, developing and selling Real Property
Inventory and of providing the required services, credit and other facilities
for those integrated operations. The Loan Parties require financing on such a
basis that funds can be made available from time to time to such entities, to
the extent required for the continued successful operation of their integrated
operations. The Loans and other advances of credit to be made to the Borrower
under this Agreement are for the purpose of financing the integrated operations
of the Loan Parties, and the Loan Parties expect to derive benefit, directly or
indirectly, from the Loans and other advances, both individually and as a member
of the integrated group, since the financial success of the operations of the
Loan Parties is dependent upon the continued successful performance of the
integrated group as a whole.
4.18 Insurance. The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties and their respective
Subsidiaries operate.
4.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably expected to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower and its Subsidiaries and, to the knowledge of the
Borrower, the respective officers, employees, directors and agents of the
Borrower and its Subsidiaries, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower or any
Subsidiary, or (b) to the knowledge of the Borrower, the respective officers,
employees, directors and agents of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No borrowing of Loans or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
constitute a violation by the Borrower or any of its Subsidiaries of any
Anti-Corruption Law or applicable Sanctions.
        60



--------------------------------------------------------------------------------



4.20 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.
4.21 Subordinated Debt. The Obligations constitute senior indebtedness which is
entitled to the benefits of the subordination provisions of all outstanding
Subordinated Debt, which outstanding Subordinated Debt as of the Closing Date is
identified in Schedule 4.21.
4.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.
4.23 Beneficial Ownership Certification. If a Beneficial Ownership Certification
is required to be delivered pursuant to Section 6.1(k), then, as of the date of
the delivery thereof, the information set forth in such Beneficial Ownership
Certification is true, complete and correct.
SECTION 5. CONDITIONS PRECEDENT
5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the agreement of each Lender (including the Swingline Lender and
Issuing Lenders) to make the initial extension of credit requested to be made by
it is subject to the satisfaction, prior to or concurrently with the making of
such extension of credit, of the following conditions precedent (it being
understood and agreed that the following conditions precedent were satisfied on
July 18, 2013):
(a) Credit Agreement; Guarantee and Notes. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Borrower and each
Lender listed on Schedule 1.1A, which shall be in full force and effect, (ii)
the Guarantee Agreement, executed and delivered by each Guarantor, which shall
be in full force and effect, and (iii) Notes, if requested, payable to the order
of each requesting Lender, which shall be in full force and effect.
(b) Financial Statements. The Lenders shall have received each of Form 10-K for
the Borrower filed for the fiscal year ended December 31, 2012 and Form 10-Q for
the Borrower filed for the fiscal quarter ended March 31, 2013 (which financial
statements shall be deemed delivered when filed with the SEC).
(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel to the
Administrative Agent) on or before the Closing Date.
(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The following supporting documents with respect to the Borrower
and the other Loan Parties: (i) a copy of its certificate or articles of
incorporation, formation, organization or certificate of limited partnership (as
applicable), certified as of a date reasonably close to the Closing Date to be a
true and accurate copy by the Secretary of State (or similar Governmental
Authority) of its state of incorporation or formation; (ii) a certificate of
that Secretary of State (or similar Governmental Authority), dated as of a date
reasonably close to the Closing Date, as to its existence and (if available)
good standing; (iii) a copy of its regulations or by-laws, partnership
agreement, or operating agreement or limited liability company agreement (as
applicable), certified by its secretary or assistant secretary, general partner,
manager or other appropriate Person (as applicable) to be a true and accurate
copy of its regulations or by-laws, partnership agreement, or operating
agreement or limited liability company agreement (as applicable) in
        61



--------------------------------------------------------------------------------



effect on the Closing Date; (iv) a certificate of its secretary or assistant
secretary, general partner, manager or other appropriate Person (as applicable),
as to the incumbency and signatures of its officers or other Persons who have
executed any documents on behalf of such Loan Party in connection with the
transactions contemplated by this Agreement; (v) a copy of resolutions of its
board of directors or the executive committee of the board of directors,
certified by its secretary or assistant secretary to be a true and accurate copy
of resolutions duly adopted by such board of directors or the executive
committee of the board of directors, or other appropriate resolutions or
consents of its general partner, manager or members certified by its secretary,
assistant secretary, general partner or manager (as applicable) to be true and
correct copies thereof duly adopted, approved or otherwise delivered by its
general partner, manager or members (to the extent necessary and applicable),
each of which is certified to be in full force and effect on the Closing Date,
authorizing the execution and delivery by it of this Agreement and any Notes,
the Guarantee Agreement and other Loan Documents delivered on the Closing Date
to which it is a party and the performance by it of all its obligations
thereunder; and (vi) such additional supporting documents and other information
with respect to its operations and affairs as the Administrative Agent may
reasonably request..
(e) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Vorys, Sater, Seymour and Pease LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit F. Such legal opinion
shall cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
(f) Representations and Warranties; No Defaults. Certificates signed by a duly
authorized officer of the Borrower stating that: (i) the representations and
warranties of the Borrower contained in Section 4 hereof are correct and
accurate in all material respects on and as of the Closing Date, provided, that,
to the extent any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect, such representation shall
be true and correct in all respects, and (ii) no event has occurred and is
continuing which constitutes an Event of Default or Default hereunder as of the
Closing Date, or after giving effect to any extension of credit on the Closing
Date.
(g) Compliance Certificate; Borrowing Base Certificate. Delivery of (i) a
Compliance Certificate, substantially in the form of Exhibit B, as of March 31,
2013, and (ii) a Borrowing Base Certificate, substantially in the form of
Exhibit C, as of March 31, 2013.
(h) Termination of Existing Credit Agreement. Delivery of evidence satisfactory
to the Administrative Agent that: (a) the Existing Credit Agreement has been
terminated, (b) all outstanding Obligations (as defined in the Existing Credit
Agreement) have been paid in full and (c) all guarantees and security interests
granted in connection with the Existing Credit Agreement have been terminated
and released, or arrangements reasonably satisfactory to the Administrative
Agent shall have been made for their termination and release substantially
contemporaneously with the Closing Date.
(i) Additional Documents. Such other agreements, instruments and documents as
the Administrative Agent, its counsel or any Lender may reasonably request.
5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is
is subject to the satisfaction of the following conditions precedent:
        62



--------------------------------------------------------------------------------



(a) Borrowing Request. The Administrative Agent shall have received notice of
the Borrower’s request for Revolving Loan as provided in Section 2.2, Swingline
Loan as provided in Section 2.3 or Application as provided in Section 3.2.
(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except any representations and warranties
which are qualified by materiality, shall be correct and accurate in all
respects) on and as of such date as if made on and as of such date, provided if
any such representations and warranties are expressly made only as of a prior
date, such representations and warranties shall be true as of such prior date.
(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(d) Availability. Giving effect to such extension of credit, Borrowing Base Debt
shall not be greater than the Borrowing Base; provided that the condition
precedent in this Section 5.2(d) shall be deemed to be satisfied if the Borrower
shall, substantially concurrently with such extension of credit, take actions as
required by Section 2.8 so that Borrowing Base Debt is equal to or less than the
Borrowing Base.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities or increased costs) is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each Loan Party to:
6.1 Reporting Requirements. Maintain a standard system of accounting established
and administered in accordance with GAAP and shall cause to be delivered to the
Administrative Agent (for prompt distribution by the Administrative Agent to
Lenders):
(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2013), a consolidated balance sheet of the Loan Parties and their respective
Subsidiaries as of the end of that fiscal year and the related consolidated
statements of operations, stockholders’ equity and cash flows for that fiscal
year, all with accompanying notes and schedules, prepared in accordance with
GAAP consistently applied and audited and reported upon by Deloitte & Touche LLP
or another firm of independent certified public accountants of similar
recognized standing selected by the Borrower and acceptable to the
Administrative Agent (such audit report shall be unqualified except for
qualifications relating to changes in GAAP and required or approved by the
Borrower’s independent certified public accountants); the financial statements
filed with or furnished to the SEC by the Borrower (and which are available
online) shall be deemed to have been provided by the Borrower under this
reporting requirement;
(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Loan
        63



--------------------------------------------------------------------------------



Parties and their respective Subsidiaries as of the end of that quarter, and the
related consolidated statement of operations and cash flows of the Loan Parties
and their respective Subsidiaries for the period from the beginning of the
fiscal year to the end of that quarter, all prepared in accordance with GAAP
consistently applied, unaudited but certified to be true and accurate, subject
to normal year-end audit adjustments, by an Authorized Financial Officer of the
Borrower; the financial statements filed with or furnished to the SEC by the
Borrower (and which are available online) shall be deemed to have been provided
by the Borrower under this reporting requirement;
(c) concurrently with the delivery of the financial statements described in
subsections (a) and (b) above, a certificate signed by (i) the Chief Executive
Officer, President or Executive Vice President or (ii) an Authorized Financial
Officer of the Borrower, to the effect that, having read this Agreement, and
based upon an examination which he or she deemed sufficient to enable him or her
to make an informed statement, there does not exist any Event of Default or
Default, or if any Event of Default or Default has occurred, specifying the
facts with respect thereto;
(d) within 90 days after the beginning of each fiscal year of the Borrower
(commencing with the fiscal year 2014), a projection, in reasonable detail and
in form and substance satisfactory to the Administrative Agent, on a quarterly
basis, of the earnings, cash flow, balance sheet and covenant calculations (with
assumptions for all of the foregoing) of the Loan Parties and their respective
Subsidiaries for that fiscal year;
(e) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended, and the Exchange Act) filed by the Borrower with or furnished to any
securities exchange or any Governmental Authority or commission, except material
filed with or furnished to governmental authorities or commissions relating to
the development of Real Property Inventory in the ordinary course of the
business of the Loan Parties and which does not relate to or disclose any
Material Adverse Effect; the reports and financial statements filed with or
furnished to the SEC by the Borrower (and which are available online) shall be
deemed to have been provided by the Borrower under these reporting requirements;
(f) as soon as available and in any event within 90 days after the end of the
fourth quarter of each fiscal year for each Joint Venture, a statement of
earnings, assets, liabilities and net worth, indicating the Borrower’s and each
Loan Party’s pro rata share of such Joint Venture, in the form attached as
Schedule 6.1(f);
(g) the following reports: within 45 days after the end of each of the first
three quarters, and within 90 days after the end of each fiscal year of the
Borrower (commencing with the quarter ending June 30, 2013 and fiscal year
ending December 31, 2013), a report which shall include the information and
calculations provided for in each of the Borrowing Base Certificate and the
Compliance Certificate attached to this Agreement, which shall be in reasonable
detail and in form and substance satisfactory to the Administrative Agent, with
calculations indicating that the Borrower is in compliance, as of the last day
of such quarterly or annual period, as the case may be, with the provisions of
the financial covenants in Section 7.1 of the Borrower and the Loan Parties and
with the provisions of Sections 7.4(g). The reports furnished pursuant to this
subsection (g) shall each be certified to be true and correct by an Authorized
Financial Officer of the Borrower;
        64



--------------------------------------------------------------------------------



(h) as soon as possible and in any event within 10 Business Days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by an Authorized Financial Officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto;
(i) as soon as possible and in any event within 10 Business Days after receipt
thereof by any of the Loan Parties or any of their respective Subsidiaries, a
copy of (i) any notice or claim to the effect that any of the Loan Parties or
their respective Subsidiaries is or may be liable to any Person as a result of
the release or threatened release by any of the Loan Parties, any of their
respective Subsidiaries or any other Person of any Hazardous Substance into the
indoor or outdoor environment, and (ii) any notice or claim alleging any
violation of any Environmental Law or any federal, state or local health or
safety law or regulation by any of the Loan Parties or any of their respective
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect;
(j) promptly following receipt thereof, copies of (i) any documents described in
Section 101(f), 101(k) or 101(l) of ERISA that any Loan Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan or Pension Plan;
provided, that if the relevant Loan Party or ERISA Affiliate have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans or Pension Plans, then, upon reasonable request of the
Administrative Agent, such Loan Party or the ERISA Affiliate shall promptly make
a request for such documents or notices from such administrator or sponsor and
the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and
(k) To the extent that any Loan Party qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, deliver to the Administrative Agent
(i) promptly after an authorized officer of the Borrower obtains actual
knowledge thereof, a Beneficial Ownership Certification and (ii) a new
Beneficial Ownership Certification when any individual identified as a
beneficial owner on the most recent Beneficial Ownership Certification provided
to the Administrative Agent has changed; and
(kl) such supplements to the aforementioned documents and additional information
and reports as the Administrative Agent or any Lender may from time to time
reasonably require.
6.2 Payment of Obligations, Taxes and Other Potential Liens. Pay all its debts
and perform all its obligations promptly and in accordance with the terms
governing such debts or other obligations, and pay and discharge or cause to be
paid and discharged promptly all taxes, assessments and governmental charges or
levies imposed upon any Loan Party or upon any of their respective incomes or
receipts or upon any of their respective properties before the same shall become
in default or past due, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might result in the imposition of a Lien
or charge upon such properties or any part thereof; provided, however, that it
shall not constitute a violation of the provisions of this Section 6.2 if any
Loan Party shall fail to (x) perform any such obligation or to pay any such debt
(except for obligations for money borrowed), tax, assessment, governmental
charge or levy or claim for labor, materials or supplies which is being
contested in good faith, by proper proceedings diligently pursued, and as to
which adequate reserves have been provided in conformity with GAAP, or (y) pay a
debt secured by a mortgage, deed of trust or comparable Lien on real estate if
such debt is, by its terms, Non-Recourse Indebtedness.
6.3 Preservation of Existence. Except as permitted by Section 7.3, do or cause
to be done all things or proceed with due diligence with any actions or courses
of action which may be necessary to
        65



--------------------------------------------------------------------------------



preserve and keep in full force and effect its existence under the laws of its
state of incorporation or formation and all qualifications or licenses in
jurisdictions in which such qualification or licensing is required for the
conduct of its business, except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect. The Borrower will, and will
cause each of its Restricted Subsidiaryies to, carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.
The primary business of the Loan Parties and their respective Subsidiaries shall
at all times be the acquisition, development and sale of real estate assets and
ancillary and complementary businesses thereto.
6.4 Maintenance of Properties. Maintain all its properties and assets in good
working order and condition and make all necessary repairs, renewals and
replacements thereof so that its business carried on in connection therewith may
be properly conducted at all times; and maintain or require to be maintained (a)
adequate insurance, by financially sound and reputable insurers, on all
properties of the Loan Parties which are of a character usually insured by
Persons engaged in the same or a similar business in the same general geographic
area (including, without limitation, all Real Property Inventory encumbered by
mortgages securing mortgage loans made by any Loan Party, to the extent normally
required by prudent mortgagees, and all Real Property Inventory which is the
subject of an equity investment by any Loan Party, to the extent normally
carried by prudent builder-developers) against loss or damage resulting from
fire, defects in title or other risks insured against by extended coverage and
of the kind customarily insured against by those Persons, (b) adequate public
liability insurance against tort claims which may be incurred by any Loan Party,
and (c) such other insurance as may be required by law, in each case, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. Upon the request of the Administrative Agent, the
Borrower will furnish to the Lenders full information as to the insurance
carried.
6.5 Access to Premises and Books. At all reasonable times and as often as any
Lender may reasonably request, permit authorized representatives and agents
(including accountants) designated by that Lender to (a) have access to the
premises of the Borrower and each Subsidiary and to their respective corporate
books and financial records, and all other records relating to their respective
operations and procedures, (b) make copies of or excerpts from those books and
records and (c) upon reasonable notice to the Borrower, discuss the respective
affairs, finances and operations of the Loan Parties and their respective
Subsidiaries with, and to be advised as to the same by, their respective
officers and directors.
6.6 Notices. Give prompt written notice to the Administrative Agent (who
promptly shall furnish the same to the Lenders) of (a) any proceeding instituted
by or against the Borrower or any of the Loan Parties in any federal or state
court or before any commission or other regulatory body, federal, state or local
or other governmental agency, which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect on any Loan Party, (b) any other
event which could reasonably be expected to lead to or result in a Material
Adverse Effect on any Loan Party or result in an Event of Default, (c) (i) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA Event
or Foreign Plan Event, a written notice specifying the nature thereof, what
action Borrower, any of the Loan Parties or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the plan sponsor, plan
administrator, IRS, the Department of Labor or the PBGC with respect thereto;
and (ii) with reasonable promptness, upon Administrative Agent’s request, copies
of (1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Borrower, any of the Loan Parties or any of their respective
ERISA Affiliates with the IRS with respect to each Pension Plan; (2) all notices
received by Borrower, any of the Loan Parties or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsoradministrator concerning an ERISA
Event or Foreign Plan Event; and three (3) copies of such other documents or
        66



--------------------------------------------------------------------------------



governmental reports or filings relating to any Plan or Pension Plan as
Administrative Agent shall reasonably request, and (d) the occurrence of any
Default or Event of Default.
6.7 Addition or Release of Guarantors. Give the Administrative Agent prompt
written notice of the formation or acquisition of any Subsidiary, other than any
such Subsidiary that is dissolved, and the assets of which are distributed to a
Loan Party, within forty-five (45) days of its formation or acquisition. Each
such newly formed or acquired Subsidiary (other than any such Subsidiary that is
dissolved, and the assets of which are distributed to a Loan Party, within
forty-five (45) days of its formation or acquisition) shall be required to
become and continue to be a Guarantor, unless such Subsidiary is designated as
an Unrestricted Subsidiary as permitted by this Agreement. Notwithstanding
anything to the contrary, if at any time or from time there occurs a Change in
Status of a Guarantor, the Borrower shall deliver notice thereof to the
Administrative Agent, including a reasonably detailed description of the Change
in Status and a statement of the effective date of the Change in Status. Each
Change in Status event shall be effective as of the effective date of such
Change in Status, automatically, without any further action by any party to this
Agreement, and the Subsidiary that is subject to such Change in Status shall no
longer be a Guarantor and shall be released from the Guarantee Agreement. In
connection with each Change in Status, the Administrative Agent, on behalf of
Lenders, shall promptly following receipt of written notice of Change in Status,
execute and deliver to the Borrower a written confirmation of such Change in
Status. No Subsidiary which guarantees the Existing Notes (or any other senior
notes issued by the Borrower) may be designated as an Unrestricted Subsidiary.
Each newly formed or acquired Subsidiary (other than any such Subsidiary that is
dissolved, and the assets of which are distributed to a Loan Party, within
forty-five (45) days of its formation or acquisition), which the Borrower does
not designate as an Unrestricted Subsidiary and any Unrestricted Subsidiary that
the Borrower elects to re-designate as a Restricted Subsidiary will become a
Guarantor under this Agreement, and the Borrower shall promptly deliver to the
Administrative Agent (which, in the case of such a newly formed or acquired
Subsidiary, shall be delivered within forty-five (45) days) (i) an Assumption
Agreement, substantially in the form provided for in the Guarantee Agreement,
executed by a duly authorized officer of such Subsidiary (which shall provide
that the Borrower and such Subsidiary shall make the representations and
warranties in Section 4 of this Agreement with respect to such Subsidiary); and
(ii) a copy of the certificate or articles of incorporation or other
organizational document of such Subsidiary, certified by the Secretary of State
or other official of the state or other jurisdiction of its incorporation or
formation.
6.8 Compliance with Laws and Other Requirements. Promptly and fully comply with,
conform to and obey all present and future laws (including all applicable
Environmental Laws, Anti-Corruption Laws and Sanctions), ordinances, rules,
regulations, orders, writs, judgments, injunctions, decrees, awards and all
other legal requirements applicable to the Loan Parties, their respective
Subsidiaries and their respective properties, including, without limitation,
Regulation Z of the Board, the Federal Interstate Land Sales Full Disclosure
Act, ERISA, the Florida Land Sales Act or any similar statute in any applicable
jurisdiction, in each case, the violation of which would have a Material Adverse
Effect on any Loan Party. The Borrower will maintain in effect and enforce
policies and procedures that are reasonably expected to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
6.9 Use of Proceeds. Use and cause to be used the proceeds of the Loans and
other extensions of credit for working capital and general corporate purposes.
SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities and increased costs) is owing to any
Lender or the Administrative Agent hereunder:
        67



--------------------------------------------------------------------------------



7.1 Financial Condition Covenants. The Borrower shall not,
(a) Maximum Leverage Ratio. As of the end of each fiscal quarter of the
Borrower, permit the Leverage Ratio to exceed sixty percent (60%).
(b) Minimum Interest Coverage/Minimum Liquidity Test. As of the end of each
fiscal quarter of the Borrower, fail to maintain either (i) Liquidity in an
amount not less than Consolidated Interest Incurred for the last twelve months
then ended (such amount, the “Minimum Liquidity Amount”) or (ii) an Interest
Coverage Ratio not less than 1.50:1.00 (such ratio, the “Minimum Interest
Coverage Ratio”).
(c) Minimum Tangible Net Worth Test. As of the end of each fiscal quarter of the
Borrower, fail to maintain minimum Consolidated Tangible Net Worth not less than
(i) $465,200,000726,700,000 plus (ii) the sum of (A) 50% of the cumulative
Consolidated Net Income, if positive, of the Loan Parties and their respective
Subsidiaries (other than Unrestricted Subsidiaries) from and after March 31,
2017April 1, 2020 plus (B) 50% of the net proceeds from any equity offerings of
the Borrower occurring on or after March 31April 1, 20172020, other than such
proceeds used to refinance the Borrower’s preferred shares.
(d) Owned Land Inventory. As of the end of each fiscal quarter of the Borrower,
permit the book value of Unsold Owned Land to exceed 125% of the sum of
Consolidated Tangible Net Worth and Subordinated Debt (other than that portion
of Subordinated Debt due within one year as a regularly scheduled principal
payment).
(e) Housing Inventory. As of the end of each fiscal quarter of the Borrower,
permit the number of Unsold Vertical Units to exceed the greater of (i) the
number of Housing Unit Closings occurring during the period of twelve months
ending on the last day of such fiscal quarter multiplied by 35% or (ii) the
number of Housing Unit Closings occurring during the period of six months ending
on the last day of such fiscal quarter multiplied by 70%.
7.2 Liens and Encumbrances. The Borrower shall not, nor shall it permit any
other Loan Party to, grant or suffer or permit to exist any Liens on any of its
rights, properties or assets, other than Permitted Liens.
7.3 Fundamental Changes; Asset Sales; Acquisitions.
(a) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, do any of the following:
(i) acquire any other Person, except pursuant to a Permitted Acquisition;
(ii) sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or any portion of its assets (whether now owned
or hereafter acquired) (including, in each case, by way of an LLC Division),
except (A) the sale or other disposition of assets in the ordinary course of
business or (B) other dispositions, sales, or assignments of properties
(including a bulk sale of properties held in a geographic region) relating to a
restructuring or withdrawal from one or more geographic regions, provided that
the fair value of such dispositions, sales or transfers in this clause (B) in
any fiscal quarter does not exceed 15% of Consolidated Tangible Net Worth
(determined as of the last day of the fiscal quarter for which financial
statements are available);
        68



--------------------------------------------------------------------------------



(iii) merge into or consolidate with any other Person or, permit any other
Person to merge into or consolidate with it or take any action in furtherance
of, or consummate, an LLC Division;
(iv) dissolve, liquidate or wind up its business by operation of law or
otherwise; or
(v) distribute to the stockholders of the Borrower any Capital Stock of any
Guarantor;
provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person, (3)
the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and (4)
such occurrence shall not constitute or give rise to (a) an Event of Default or
(b) default (beyond all applicable grace and cure periods) in respect of any of
the covenants contained in any agreement to which the Borrower or any such
Subsidiary is a party or by which its property may be bound if such default
would have a Material Adverse Effect.
Nothing contained in this Section 7.3, however, shall restrict any sale or other
disposition of assets among the Loan Parties and their Subsidiaries which is in
the ordinary course of business or is otherwise in compliance with all other
provisions of this Agreement.
7.4 Investments. The Borrower shall not, nor shall it permit any Loan Party to,
make any Investment or otherwise acquire any interest in any Person, except:
(a) Investments in Cash Equivalents;
(b) Investments constituting extensions of credit in connection with the sale of
land;
(c) loans and advances to officers and employees of the Borrower or any
Guarantor, to other Persons in the ordinary course of business or as permitted
by the code of regulations of the Borrower, which in the aggregate do not exceed
$5,000,000 at any time outstanding;
(d) Investments in any Guarantor;
(e) Investments in (including, without limitation, repayments, repurchases and
redemptions of) (i) the Existing Notes or other senior notes or senior
Indebtedness and (ii) Subordinated Debt or Capital Stock; provided that the
aggregate amount of Investments in Subordinated Debt (other than repayments
required at maturity and regularly scheduled payments) and Capital Stock after
the Closing DateApril 1, 2020 shall not exceed the sum of (x)
$75,000,000120,000,000 and (y) the net proceeds of any issuances of common
equity and Subordinated Debt of the Borrower after the ClosingThird Amendment
Effective Date; provided further that any net proceeds of Subordinated Debt
described in this clause (y) may be used only for Investments in
then-outstanding Subordinated Debt;
(f) [Reserved];
        69



--------------------------------------------------------------------------------



(g) Investments in Joint Ventures and Unrestricted Subsidiaries; provided that
the aggregate cost of all Investments in Joint Ventures and Unrestricted
Subsidiaries, does not at any one time exceed 30% of Consolidated Tangible Net
Worth (determined as of the last day of the prior fiscal quarter for which
financial statements are available); provided further that no such Investment
may be made if it causes or results (singly or with other actions or events) in
(x) any violation of any other covenant or condition of this Agreement or (y)
any other Default or Event of Default. For purposes of determining a Loan
Party’s Investment in a Joint Venture or an Unrestricted Subsidiary, such
Investment shall be determined in accordance with GAAP (excluding, however, such
Loan Party’s equity in the undistributed earnings or losses in such Joint
Venture or Unrestricted Subsidiary); provided that any Investment in a Joint
Venture also shall be deemed to include the amount, as determined in accordance
with GAAP, of any loans or advances from any Loan Party to such Joint Venture,
and any guarantee or contractual commitment, arrangement or other agreement by
such Loan Party to provide funds or credit to such Joint Venture;
(h) Investments permitted by Section 7.3 (including Permitted Acquisitions);
(i) Investments by Financial Service Subsidiaries in mortgages, mortgage-backed
securities, mortgage commitments and similar financial instruments related to
the origination of mortgages and similar activities in the ordinary course of
such Subsidiaries;
(j) Investments in securities of any trade creditor or customer received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditor or customer;
(k) Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;
and
(l) Investments, other than those permitted by subsections (a) through (k)
above, in the ordinary course of business and which are directly related to the
Borrower’s homebuilding business, to the extent not otherwise prohibited by this
Agreement and subject to the other provisions of this Agreement (provided that
this clause (l) shall not permit Investments in Joint Ventures or Unrestricted
Subsidiaries); and
(m) other Investments (not specifically listed in items (a) through (l) above)
in an aggregate amount not to exceed $20,000,000 at any time outstanding.
7.5 Secured Indebtedness. The Borrower shall not, nor shall it permit any Loan
Party to, create, incur, issue or suffer to exist any Secured Indebtedness
exceeding $30,000,000 in aggregate principal amount at any time outstanding,
other than:
(a) Secured Indebtedness outstanding on the Closing Date and set forth on
Schedule 7.5, and any refinancing thereof that does not increase the principal
amount thereof;
(b) Secured Indebtedness in respect of letters of credit fully secured by a Lien
on cash and Cash Equivalents;
(c) purchase money Indebtedness and other Non-Recourse Indebtedness;
(d) Capitalized Lease Obligations;
        70



--------------------------------------------------------------------------------



(e) bonds issued by CDDs or similar bonds issued by Governmental Authorities to
accomplish similar purposes, to the extent such bonds are secured by tax Liens
or otherwise; and
(f) Secured Indebtedness incurred pursuant to development agreements or land
contracts for the purchase or sale of real property which secure (i) the return
of a land deposit from another builder and/or developer, (ii) development
obligations, (iii) the deferred purchase price of land or other payments due to
the seller pursuant to a contract for the purchase of real property and (iv)
other similar obligations in connection with development agreements or land
contracts for the purchase or sale of real property.
7.6 No Margin Stock. The Borrower shall not use or permit to be used any of the
proceeds of the Loans or other extensions of credit hereunder to purchase or
carry any “margin stock” (as defined in Regulation U).
7.7 Burdensome Agreements. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, enter into any Contractual Obligation that
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Restricted Subsidiary to guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure its obligations under the Loan Documents to which it is a
party; provided, however, that this clause (iii) shall not prohibit the
requirement of granting a pari passu Lien in favor of any holder of any public
Indebtedness if the Obligations hereunder are required to be secured equally and
ratably therewith; provided, further, however, the foregoing shall not apply to
(w) restrictions imposed by law or this Agreement, (x) customary restrictions
and conditions contained in agreements relating to a sale of a Subsidiary or all
or substantially all of its assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary that is sold and such sale is
permitted hereunder, (y) customary provisions in leases, partnership agreements,
limited liability company organizational governance documents, joint venture
agreements, joint development agreements and other similar agreements entered
into in the ordinary course of business that restrict the transfer or
encumbrance of property under joint development or ownership, leasehold
interests or ownership interests in such partnership, limited liability company,
joint venture or similar Person and (z) with respect to clause (iii), customary
provisions in leases restricting the assignment thereof.
7.8 Prepayment of Indebtedness. If a Default has occurred and is continuing or
an acceleration of the indebtedness under this Agreement has occurred, the
Borrower shall not voluntarily prepay, or permit any Guarantor voluntarily to
prepay, the principal amount, in whole or in part, of any Indebtedness other
than (a) Indebtedness owed to each Lender hereunder, (b) Indebtedness which
ranks pari passu with the Indebtedness under this Agreement which is or becomes
due and owing whether by reason of acceleration or otherwise and (c)
Indebtedness which is exchanged for, or converted into, Capital Stock (or
securities to acquire Capital Stock) of any Loan Party.
7.9 Pension Plan or Multiemployer Plan. The Borrower shall not enter into,
maintain or make, contribute to or assume an obligation to contributionse to, or
permit any Subsidiary or ERISA Affiliate to enter into, maintain or make,
contributionse to or assume an obligation to contribute to, directly or
indirectly, any plan, including any multiemployer plan, that is subject to Title
IV of ERISA, except for defined benefit pensionsuch plans or obligations to
contribute to such plans of any Person formed or acquired, directly or
indirectly, by any Loan Party in a Permitted Acquisition, and in each case with
prior notice being given to the Administrative Agent of the adoption or
assumption of such defined benefitplan or obligation to contribute to such plan.
        71



--------------------------------------------------------------------------------



7.10 Transactions with Affiliates. Except for compensation arrangements in the
ordinary course of business with the officers, directors and employees of the
Borrower and any Subsidiary, the Borrower shall not enter into any transaction
(including, without limitation, the purchase or sale of any property or service)
with, or make any payment or transfer to, any Affiliate (or permit any Loan
Party to do any of the foregoing), except transactions (i) with The M/I Homes
Foundation, (ii) in the ordinary course of business with M/I Financial, LLC or
other Unrestricted Subsidiaries that are engaged in the business of originating
mortgages on behalf of, or providing title services with respect to, new home
customers of the Borrower and its homebuilding Subsidiaries, or (iii) in the
ordinary course of business and pursuant to the reasonable requirements of the
business of the Borrower or such Loan Party and upon fair and reasonable terms
no less favorable to the Borrower or such Loan Party than the Borrower or such
Loan Party would obtain in a comparable arms’-length transaction. The foregoing
restrictions shall not apply to transactions exclusively between or among Loan
Parties.
7.11 Foreign Assets Control Regulations. The Borrower will not request any Loan
or Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited if conducted by a corporation
incorporated in the United States, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 8. EVENTS OF DEFAULT; REMEDIES
If any of the following events shall occur and be continuing:
(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan, Reimbursement Obligation, any fees
hereunder or any other amount payable hereunder or under any other Loan Document
within five (5) Business Days after any such interest, fees or other amounts
becomes due in accordance with the terms hereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document when made which
shall be false or misleading in any material respect when made; or
(c) any Loan Party shall default in the observance or performance of any
covenant contained in Sections 6.3, 6.5 or 6.6, or Section 7; or
(d) any Loan Party shall default in the observance or performance of any other
covenant contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days; or
(e) any Loan Party shall (i) default in making any payment of any principal of
any Indebtedness (including any Contingent Obligation, but excluding the Loans
and Non-Recourse Indebtedness) beyond any applicable period of grace, or (ii)
default in making any payment of any interest on any such Indebtedness or
Contingent Obligation set forth in clause (i) beyond the
        72



--------------------------------------------------------------------------------



period of grace, if any, provided in the instrument or agreement under which
such obligation was created, or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
Contingent Obligation set forth in clause (i) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness or Contingent Obligation (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness or Contingent Obligation to become due prior to its stated maturity
or (in the case of any Contingent Obligation) to become payable; provided, that
a default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness or Contingent Obligations the aggregate
outstanding principal amount of which is $15,000,000 or more; provided further,
that no default or event of default under any Non-Recourse Indebtedness shall be
a Default or Event of Default under this Agreement; or
(f) (i) the Borrower or any other Loan Party shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; or (ii) there
shall be commenced against the Borrower or any other Loan Party any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any other Loan Party
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any other Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Borrower or any other Loan Party shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or the Borrower or any other Loan
Party shall make a general assignment for the benefit of its creditors; or
(g) (i) an ERISA Event or Foreign Plan Event shall have occurred, (ii) a trustee
shall be appointed by a United States district court to administer any Pension
Plan, (iii) the PBGC shall institute proceedings to terminate any Pension
Plan(s), (iv) any Loan Party or any of their respective ERISA Affiliates shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
or will be assessed Withdrawal Liability to such Multiemployer Plan and such
entity does not have reasonable grounds for contesting such Withdrawal Liability
or is not contesting such Withdrawal Liability in a timely and appropriate
manner; or (v) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, which
could reasonably be expected to result in a Material Adverse Effect; or
(h) one or more final non-appealable judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability of more than
$15,000,000, and all such
        73



--------------------------------------------------------------------------------



judgments or decrees shall not have been paid, vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or
(i) any Loan Party shall be found responsible for (A) the release or threatened
release by any Loan Party, any of its Subsidiaries or any other Person of any
Hazardous Substance into the indoor or outdoor environment, or (B) any violation
of any Environmental Law or any federal, state or local health or safety law or
regulation, which, in either case of clause (A) or (B), could reasonably be
expected to have a Material Adverse Effect; or
(j) any of the Loans Documents (including the Guarantee Agreement) shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert (excluding release of any Guarantor
from its guarantee in accordance with the Loan Documents); or
(k) there shall occur any Change of Control;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 103% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
On and after the occurrence of an Event of Default, the Administrative Agent
shall apply all payments in respect of any Obligations in the following order:
(i) first, to pay Obligations in respect of (A) any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent, (B) any fees
(other than commitment fees and Letter of Credit fees), expenses, reimbursements
or indemnities then due to the Lenders and Issuing Lenders and (C) to pay
commitment fees, Letter of Credit fees and interest due in respect of Loans and
Letters of Credit; (ii) second to the ratable payment or prepayment of principal
        74



--------------------------------------------------------------------------------



outstanding on Loans and Letters of Credit; and (iii) third, to the ratable
payment of all other Obligations. On or after the occurrence of an Event of
Default, all principal payments in respect of Loans shall be applied, first, to
repay outstanding Swingline Loans and then to repay outstanding Loans (other
than Swingline Loans). The order of priority set forth in this paragraph and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Administrative Agent, the Lenders, and the Issuing
Lenders as among themselves. The order of priority set forth in clause (i) may
be changed only with the prior written consent of the Administrative Agent and
the order of priority of payments in respect of Letters of Credit may be changed
only with the prior written consent of the Issuing Lenders.
SECTION 9. THE AGENTS
9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
9.3 Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower rendered in
        75



--------------------------------------------------------------------------------



any legal opinion for the benefit of the Administrative Agent or any Lender),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys in fact
or affiliates.
9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the
        76



--------------------------------------------------------------------------------



Borrower to do so), ratably according to their respective Percentage Interests
in effect on the date on which indemnification is sought under this Section 9.7,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence, bad faith or willful misconduct.
The agreements in this Section 9.7 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Administrative Agent
were not an agent hereunder. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
9.9 Successor Administrative Agent
. The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders and the Borrower. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.
9.10 Documentation Agent and Syndication Agent. None of the Co-Documentation
Agents or Co-Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.
SECTION 10. MISCELLANEOUS
10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each
        77



--------------------------------------------------------------------------------



Loan Party party to the relevant Loan Document may, from time to time, (a) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or except in accordance with
this Agreement, (A) release all or substantially all of the collateral, if any,
provided pursuant to this Agreement or (B) release all or substantially all of
the Guarantors from their obligations under the Guarantee Agreement, in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.14 without the written consent of all the Lenders; (v)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that affects the Administrative Agent without the written consent
of the Administrative Agent; (vi) amend, modify or waive any provision of
Section 2.3 or 2.4 without the written consent of the Swingline Lender; or (vii)
amend, modify or waive any provision of Section 3 without the written consent of
the Issuing Lenders. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on a subsequent or other Default or Event of
Default.
10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
Borrower: M/I Homes, Inc.3 Easton Oval4131 Worth AvenueColumbus, Ohio
43219Attention: Philip G. CreekTelecopy: 614-418-8080Telephone:
614-418-8011Email: pcreek@mihomes.com
        78



--------------------------------------------------------------------------------



        with copies to:
        M/I Homes, Inc.3 Easton Oval4131 Worth Avenue Columbus, Ohio
43219Attention: J. Thomas Mason, Esq.Telecopy: 614-418-8080Telephone:
614-418-8014Email: tmason@mihomes.com
Administrative Agent: PNC Bank, National AssociationPNC Real Estate Finance2
Tower Center, 18th FloorEast Brunswick, New Jersey 08816Attention: J. Richard
Litton, Senior Vice PresidentTelecopy: 732-220-3755Telephone: 732-220-6963Email:
rick.litton@pnc.com
        And
        PNC Bank, National Association500 First Avenue, 4th FloorMail Stop #:
P7-PFSC-04-TPittsburgh, Pennsylvania 15219Attention: Christine KemererTelecopy:
412-705-2124Telephone: 412-762-7571Email: christine.kemerer@pnc.com
        with copies to:
Simpson Thacher & Bartlett LLP425 Lexington Avenue
New York, New York 10017Attention: Patrick Ryan, Esq.Telecopy:
212-455-2502Telephone: 212-455-3463Email: pryan@stblaw.com
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
        79



--------------------------------------------------------------------------------



10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arrangers for all their reasonable and invoiced
out-of-pocket costs and expenses incurred in connection with the syndication,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the administration of the transactions
contemplated hereby and thereby, including the reasonable and invoiced fees and
disbursements of counsel to the Administrative Agent and Arrangers and filing
and recording fees and expenses, with statements with respect to the foregoing
to be submitted to the Borrower prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse the Administrative Agent and the
Lenders for all their respective reasonable and invoiced out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel for the
Administrative Agent and the Lenders, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes (but excluding any taxes or
increased costs otherwise not subject to the gross-up provided for by Section
2.16(a)), if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, the Issuing Lenders, the Administrative Agent and the Arrangers and
their respective officers, directors, employees, affiliates, agents, advisors
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of the
properties and the reasonable fees and expenses of legal counsel in connection
therewith (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that
        80



--------------------------------------------------------------------------------



any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than thirty (30)
days after written demand therefor. Statements payable by the Borrower pursuant
to this Section 10.5 shall be submitted to the address of the Borrower set forth
in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.
10.6 Successors and Assigns; Participations and Assignments.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder (including by way of an LLC
Division) without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign, participate or otherwise transfer its
rights or obligations hereunder(s) (x) to a Competitor without the Borrower’s
written consent or (y) otherwise except in accordance with this Section.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:
(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund, or, if an Event of Default has
occurred and is continuing, any other Person; provided further that the Borrower
shall be deemed to have consented to a proposed assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof;
(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment by a Lender to an Affiliate of such Lender; and
(C) each Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of any Issuing Lender shall be required for an assignment by a
Lender to an Affiliate of such Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that (1)
no such consent of the Borrower shall be required if an Event of Default
        81



--------------------------------------------------------------------------------



has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;
(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;
(C) the Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws; and
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, the Assignee shall have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15 and 2.16 (as they relate to any period during which such Lender was a party
hereto), and Sections 2.17 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). No transfer or
assignment of a Lender’s participation hereunder shall be effective unless and
until recorded in the Register. The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the
        82



--------------------------------------------------------------------------------



Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c) (i) Subject to Section 10.6(a)(ii), any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
Persons provided such Persons are a banking institution, life insurance company,
or other similar chartered or licensed financial institution that ordinarily is
engaged in the business of making real estate loans, or any fund that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of business (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to clause (i) of the proviso to the second
sentence of Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7(b) as
though it were a Lender, provided such Participant shall be subject to Section
10.7(a) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from an
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any
        83



--------------------------------------------------------------------------------



Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
Second Amendment Effective dDate hereof that occurs after the Participant
acquired the applicable participation. No Participant shall be entitled to the
benefits of Section 2.16 unless such Participant complies with the applicable
provisions of Section 2.16 as if it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
10.7 Adjustments; Set off.
(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and its Affiliates shall have the right, without notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise but after giving
effect to any applicable period of grace), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the
        84



--------------------------------------------------------------------------------



obligations owing to such Defaulting Lender as to which it exercised such right
of set off. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender or its
Affiliate, provided that the failure to give such notice shall not affect the
validity of such application.
10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan in the City of New York, and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
        85



--------------------------------------------------------------------------------



(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.
10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm's length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties..
10.14 Releases of Guarantees. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any guarantee
obligations to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, including Section 6.7 of this Agreement, or
that has been consented to in accordance with Section 10.1.
10.15 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender, any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section 10.15, to any actual or prospective Transferee, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding arising under or related to this credit facility, (g) that
has been publicly disclosed by a Person other than the Administrative Agent, the
Lenders or their respective Affiliates, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or
        86



--------------------------------------------------------------------------------



under any other Loan Document or (j) if agreed by the Borrower in its sole
discretion, to any other Person. “Information” means all non-public information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Lender or any Lender on a non-confidential basis prior to disclosure by the
Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential or as material and
non-public information. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.
10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
10.18 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
        87



--------------------------------------------------------------------------------



(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entityundertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Downwrite-down and Cconversion Ppowers of any EEAthe
applicable Resolution Authority.
10.19 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
        88



--------------------------------------------------------------------------------



In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or any Arranger,
Co-Syndication Agent, Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).
10.20 Acknowledgement Regarding any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any agreement
or instrument that is a QFC (such support, “QFC Credit Support”, and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regimes if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regimes if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 9.20, the following terms have the following
meanings:
(i) “BHC Act Affiliate”: of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii) “Covered Entity”: any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b);
        89



--------------------------------------------------------------------------------



or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
(iii) “Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv) “QFC”: has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Signature pages intentionally omitted.]


        90




--------------------------------------------------------------------------------











91




--------------------------------------------------------------------------------






